EXHIBIT 10.1

 

EXECUTION COPY

281 Albany street
CAMBRIDGE, MASSACHUSETTS

LEASE SUMMARY SHEET

Execution Date:

March 12, 2020

Tenant:

Intellia Therapeutics, Inc., a Delaware corporation

Tenant’s Mailing Address:

40 Erie Street

Cambridge, Massachusetts 02139

Landlord:

281-295 Albany Street Leasehold LLC, a Massachusetts limited liability company

Building:

281 Albany Street, Cambridge, Massachusetts.  The Building consists of
approximately 39,000 rentable square feet, subject to re-measurement as set
forth in Section 25.16 below.  The land on which the Building is located (the
“Land”) is more particularly described in Exhibit 1 attached hereto and made a
part hereof.  The Building and the Land are collectively hereinafter referred to
as the “Property”).

Premises:

Approximately 39,000 rentable square feet of space on the first (1st) and second
(2nd) floors of the Building subject to re-measurement as set forth in Section
25.16 below, as more particularly shown on Exhibit 2 attached hereto and made a
part hereof.  The Premises constitute one hundred percent (100%) of the rentable
area of the Building.

Commencement Date:

The date on which the Premises are delivered to Tenant with Landlord’s Base
Building Work (as hereinafter defined) Substantially Completed (as hereinafter
defined). The Commencement Date is estimated to occur on October 1, 2020.

Rent Commencement Date:

The earlier of (a) the date Tenant occupies the Premises for the Permitted Use
and (b) the date that is six (6) months after the Commencement Date, subject to
adjustment as set forth in Section 3.1 or 19.2 below.

Expiration Date:

The last day of the tenth (10th) Rent Year.1

Extension Term(s):

Subject to Section 1.2 below, two (2) extension terms of five (5) years each.

 

1 

For the purposes of this Lease, the first “Rent Year” shall be defined as the
period commencing as of the Rent Commencement Date and ending on the last day of
the month in which the first (1st) anniversary of the Rent Commencement Date
occurs; provided, however, if the Rent Commencement Date occurs on the first day
of a calendar month, then the first Rent Year shall expire on the day
immediately preceding the first (1st) anniversary of the Rent Commencement
Date.  Thereafter, “Rent Year” shall be defined as any subsequent twelve (12)
month period during the term of this Lease.

1

--------------------------------------------------------------------------------

 

TI Allowance:

Subject to the terms of the Work Letter attached hereto as Exhibit 3, Four
Million Four Hundred Twenty Six Thousand Five Hundred and 00/100 Dollars
($4,426,500.00), subject to adjustment as a result of re-measurement as set
forth in Section 25.16 below.

Permitted Uses:

Subject to Legal Requirements (hereinafter defined), general office, research,
development and laboratory uses and uses accessory thereto in proportions
consistent with the design of the Building.

 

Base Rent:

RENT

YEAR

ANNUAL
BASE RENT

MONTHLY

PAYMENT


$/RSF

 

1

$3,861,000.00

$321,750.00

$99.00

 

2

$3,975,660.00

$331,305.00

$101.94

 

3

$4,093,830.00

$341,152.50

$104.97

 

4

$4,215,510.00

$351,292.50

$108.09

 

5

$4,340,700.00

$361,725.00

$111.30

 

6

$4,469,790.00

$372,482.50

$114.61

 

7

$4,602,780.00

$383,565.00

$118.02

 

8

$4,739,670.00

$394,972.50

$121.53

 

9

$4,880,460.00

$406,705.00

$125.14

 

10

$5,025,930.00

$418,827.50

$128.87

 

 

The Base Rent for each Extension Term shall be calculated as set forth in
Section 1.2 hereof.

Operating Costs and Taxes:

See Sections 5.2 and 5.3

Security Deposit/ Letter of Credit:

Subject to Section 7.1 below, $1,911,000.00.

 

 

2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

 

LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

 

1

 

 

 

 

 

 

 

1.1

 

Lease Grant

 

1

 

 

1.2

 

Extension Terms.

 

1

 

 

1.3

 

Notice of Lease

 

2

 

 

1.4

 

Appurtenant Rights.

 

3

 

 

1.5

 

Tenant’s Access.

 

5

 

 

1.6

 

Exclusions

 

6

2.

 

RIGHTS RESERVED TO LANDLORD

 

6

 

 

 

 

 

 

 

2.1

 

Additions and Alterations

 

6

 

 

2.2

 

Additions to the Property.

 

6

 

 

2.3

 

Name and Address of Building

 

7

 

 

2.4

 

Landlord’s Access

 

7

 

 

2.5

 

Pipes, Ducts and Conduits

 

8

 

 

2.6

 

Minimize Interference

 

9

 

 

2.7

 

Construction in Vicinity

 

9

3.

 

CONDITION OF PREMISES; CONSTRUCTION.

 

9

 

 

 

 

 

 

 

3.1

 

Landlord’s Base Building Work

 

9

 

 

3.2

 

Tenant Improvements

 

10

 

 

4.

 

USE OF PREMISES

 

11

 

 

4.1

 

Permitted Uses

 

11

 

 

4.2

 

Prohibited Uses

 

11

 

 

 

 

 

 

 

5.

 

RENT; ADDITIONAL RENT

 

13

 

 

 

 

 

 

 

5.1

 

Base Rent

 

13

 

 

5.2

 

Operating Costs

 

13

 

 

5.3

 

Taxes

 

14

 

 

5.4

 

Late Payments

 

15

 

 

5.5

 

No Offset; Independent Covenants; Waiver

 

15

 

 

5.6

 

Survival

 

16

 

 

 

 

 

 

 

6.

 

RESERVED

 

16

 

 

 

 

 

7.

 

SECURITY DEPOSIT/ LETTER OF CREDIT

 

16

 

 

 

 

 

 

 

7.1

 

Amount

 

16

 

 

7.2

 

Application of Proceeds of Letter of Credit

 

17

 

 

7.3

 

Transfer of Letter of Credit

 

17

 

 

7.4

 

Credit of Issuer of Letter of Credit

 

17

 

 

7.5

 

Security Deposit

 

18

 

 

7.6

 

Return of Security Deposit or Letter of Credit

 

18

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------

 

 

8.

 

RESERVED

 

18

 

 

 

 

 

9.

 

UTILITIES, HVAC; WASTE REMOVAL

 

18

 

 

 

 

 

 

 

9.1

 

Electricity

 

18

 

 

9.2

 

Water

 

18

 

 

9.3

 

Gas

 

19

 

 

9.4

 

Heat, Ventilating and Air Conditioning

 

19

 

 

9.5

 

Other Utilities; Utility Information

 

20

 

 

9.6

 

Interruption or Curtailment of Utilities

 

20

 

 

9.7

 

Telecommunications Providers

 

21

 

 

9.8

 

Trash Removal

 

21

 

 

9.9

 

Landlord Services

 

21

 

 

 

 

 

 

 

10.

 

MAINTENANCE AND REPAIRS

 

21

 

 

 

 

 

 

 

10.1

 

Maintenance and Repairs by Tenant

 

21

 

 

10.2

 

Maintenance and Repairs by Landlord

 

22

 

 

10.3

 

Accidents to Sanitary and Other Systems

 

22

 

 

10.4

 

Floor Load--Heavy Equipment

 

22

 

 

 

 

 

 

 

11.

 

ALTERATIONS AND IMPROVEMENTS BY TENANT

 

22

 

 

 

 

 

 

 

11.1

 

Landlord’s Consent Required

 

22

 

 

11.2

 

Supervised Work

 

24

 

 

11.3

 

Harmonious Relations

 

24

 

 

11.4

 

Liens

 

24

 

 

11.5

 

General Requirements

 

24

 

 

 

 

 

 

 

12.

 

 

 

SIGNAGE

 

25

 

 

 

 

 

 

 

 

 

12.1

 

Restrictions

 

25

 

 

 

 

 

 

 

13.

 

ASSIGNMENT, MORTGAGING AND SUBLETTING

 

25

 

 

 

 

 

 

 

13.1

 

Landlord’s Consent Required

 

25

 

 

13.2

 

Landlord’s Recapture Right

 

25

 

 

13.3

 

Standard of Consent to Transfer

 

26

 

 

13.4

 

Listing Confers no Rights

 

26

 

 

13.5

 

Profits In Connection with Transfers

 

27

 

 

13.6

 

Prohibited Transfers

 

27

 

 

13.7

 

Permitted Transfers

 

27

 

 

13.8

 

Investment Policies

 

28

 

 

 

 

 

 

 

14.

 

INSURANCE; INDEMNIFICATION; EXCULPATION

 

28

 

 

 

 

 

 

 

14.1

 

Tenant’s Insurance

 

28

 

 

14.2

 

Landlord’s Insurance

 

28

 

 

14.3

 

Waiver of Subrogation; Mutual Release

 

29

 

 

14.4

 

Indemnification

 

29

ii

--------------------------------------------------------------------------------

 

 

 

14.5

 

Property of Tenant

 

30

 

 

14.6

 

Limitation of Landlord’s Liability for Damage or Injury

 

30

 

 

14.7

 

Tenant’s Acts--Effect on Insurance

 

31

 

 

 

 

 

 

 

15.

 

CASUALTY; TAKING

 

31

 

 

 

 

 

 

 

15.1

 

Damage

 

31

 

 

15.2

 

Termination Rights

 

32

 

 

15.3

 

Taking for Temporary Use

 

33

 

 

15.4

 

Disposition of Awards

 

33

 

 

 

 

 

 

 

16.

 

ESTOPPEL CERTIFICATE.

 

33

 

 

 

 

 

17.

 

HAZARDOUS MATERIALS

 

33

 

 

 

 

 

 

 

17.1

 

Prohibition

 

33

 

 

17.2

 

Environmental Laws

 

34

 

 

17.3

 

Hazardous Material Defined

 

35

 

 

17.4

 

Testing

 

35

 

 

17.5

 

Activity and Use Limitation

 

35

 

 

17.6

 

Acid Neutralization Tank.

 

35

 

 

17.7

 

Hazardous Materials Indemnity; Remediation.

 

36

 

 

 

 

 

 

 

18.

 

RULES AND REGULATIONS

 

38

 

 

 

 

 

 

 

18.1

 

Rules and Regulations

 

38

 

 

18.2

 

Energy Conservation

 

38

 

 

18.3

 

Recycling

 

38

 

 

 

 

 

 

 

19.

 

LEGAL REQUIREMENTS

 

38

 

 

 

 

 

 

 

19.1

 

Legal Requirements

 

38

 

 

19.2

 

Required Permits

 

39

 

 

 

 

 

 

 

20.

 

DEFAULT

 

40

 

 

 

 

 

 

 

20.1

 

Events of Default

 

40

 

 

20.2

 

Remedies

 

42

 

 

20.3

 

Damages - Termination

 

42

 

 

20.4

 

Landlord’s Self-Help; Fees and Expenses

 

44

 

 

20.5

 

Waiver of Redemption, Statutory Notice and Grace Periods

 

44

 

 

20.6

 

Landlord’s Remedies Not Exclusive

 

44

 

 

20.7

 

No Waiver

 

44

 

 

20.8

 

Restrictions on Tenant’s Rights

 

45

 

 

20.9

 

Landlord Default

 

45

 

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 

21.

 

SURRENDER; ABANDONED PROPERTY; HOLD-OVER

 

45

 

 

 

 

 

 

 

21.1

 

Surrender

 

45

 

 

21.2

 

Abandoned Property

 

46

 

 

21.3

 

Holdover

 

47

 

 

 

 

 

 

 

22.

 

MORTGAGEE RIGHTS

 

47

 

 

 

 

 

 

 

22.1

 

Subordination

 

47

 

 

22.2

 

Mortgagee Notices

 

47

 

 

22.3

 

Mortgagee Liability

 

48

 

 

 

 

 

 

 

23.

 

QUIET ENJOYMENT.

 

48

 

 

 

 

 

24.

 

NOTICES.

 

48

 

 

 

 

 

25.

 

MISCELLANEOUS

 

49

 

 

 

 

 

 

 

25.1

 

Separability

 

49

 

 

25.2

 

Captions; Interpretation

 

49

 

 

25.3

 

Broker

 

50

 

 

25.4

 

Entire Agreement

 

50

 

 

25.5

 

Governing Law; Personal Jurisdiction

 

50

 

 

25.6

 

Representations

 

50

 

 

25.7

 

Expenses Incurred by Landlord Upon Tenant Requests

 

51

 

 

25.8

 

Survival

 

51

 

 

25.9

 

Limitation of Liability

 

51

 

 

25.10

 

Binding Effect

 

51

 

 

25.11

 

Landlord Obligations upon Transfer

 

51

 

 

25.12

 

Grants of Interest

 

52

 

 

25.13

 

No Air Rights

 

52

 

 

25.14

 

Counterparts

 

52

 

 

25.15

 

Financial Information

 

52

 

 

25.16

 

Measurements

 

52

 

 

25.17

 

OFAC

 

53

 

 

25.18

 

Confidentiality

 

53

 

 

25.19

 

Security

 

54

 

 

25.20

 

Time

 

54

 

 

25.21

 

WAIVER OF JURY TRIAL

 

54

 

 

25.22

 

Bankruptcy

 

54

 

 

25.23

 

Not Binding Until Executed

 

54

iv

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

LEGAL DESCRIPTION

EXHIBIT 2

 

PLAN OF PREMISES

EXHIBIT 3

 

WORK LETTER

EXHIBIT 3-1

 

conceptual design drawings

EXHIBIT 3-2

 

Tenant LEED Compliance Requirements

EXHIBIT 4

 

MEMORIALIZATION OF DATES AGREEMENT

EXHIBIT 5

 

FORM OF NOTICE OF LEASE

EXHIBIT 6

 

LANDLORD’S BASE BUILDING WORK DRAWINGS

EXHIBIT 7

 

OPERATING COSTS

EXHIBIT 8

 

TAXES

EXHIBIT 9

 

FORM OF LETTER OF CREDIT

EXHIBIT 10

 

LANDLORD’S SERVICES

EXHIBIT 11

 

ALTERATIONS CHECKLIST

EXHIBIT 11A

 

ALTERATIONS INSURANCE SCHEDULE

EXHIBIT 12

 

TENANT’S INSURANCE

EXHIBIT 12A

 

SAMPLE INSURANCE CERTIFICATE

EXHIBIT 13

 

APPROVED HAZARDOUS MATERIALS

EXHIBIT 14

 

RULES AND REGULATIONS

EXHIBIT 15

 

SNDA FOR MASTER LEASE

 

 

 

 

 

v

--------------------------------------------------------------------------------

 

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant.

This Lease and all of its terms, covenants, representations, warranties,
agreements and conditions are in all respects subject and subordinate to that
certain Amended and Restated Master Lease Agreement dated as of January 1, 2015
by and between MIT 281-295 Albany Street LLC (“Ground Lessor”), as landlord, and
Landlord, as tenant (as it may be amended from time to time, the “Master
Lease”).

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

1.LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

1.1Lease Grant

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises upon and subject to terms and conditions of this Lease, for a term of
years commencing on the Commencement Date and, unless earlier terminated or
extended pursuant to the terms hereof, ending on the Expiration Date (the
“Initial Term”; the Initial Term and each of the Extension Terms, if duly
exercised, are hereinafter collectively referred to as the “Term”).  Once the
Commencement Date is determined, Landlord and Tenant shall execute an agreement
confirming the Commencement Date and the Expiration Date, in substantially the
form attached hereto as Exhibit 4.  Tenant’s failure to execute and return any
such agreement proposed by Landlord, or to provide written objection to the
statements contained therein, within ten (10) business days after the date of
Tenant’s receipt thereof, shall be deemed an approval by Tenant of Landlord’s
determination of such dates as set forth therein.

1.2Extension Terms.

(a)Provided that the following conditions (the “Extension Conditions”), any or
all of which may be waived by Landlord in its sole discretion, are satisfied:
(i) Tenant, an Affiliated Entity (hereinafter defined) and/or a Successor
(hereinafter defined) is/are then occupying at least seventy-five percent (75%)
of the Premises; and (ii) there is no Event of Default (1) as of the date of an
Extension Notice (hereinafter defined), and (2) at the commencement of an
Extension Term (hereinafter defined), Tenant shall have the option to extend the
Initial Term for two (2) additional consecutive terms of five (5) years each
(each individually, an “Extension Term”, and collectively, the “Extension
Terms”), commencing as of the expiration of the Initial Term.  Tenant must
exercise each option to extend, if at all, by giving Landlord written notice
(the “Extension Notice”) not earlier than fifteen (15) months and no later than
twelve (12) months prior to the expiration of the Initial Term or the first
Extension Term, as the case may be, time being of the essence in each
instance.  Notwithstanding the foregoing, Landlord may nullify Tenant’s exercise
of its option to extend the Term by written notice to Tenant (the “Nullification
Notice”) if (A) on the date Landlord receives the Extension Notice, there is an
event which, with the passage of time and/or the giving of notice, would
constitute an Event of Default hereunder and (B) Tenant fails to cure such
default within the applicable cure period set forth in Section 20.1 after
receipt of the Nullification Notice.  Upon the satisfaction of the Extension
Conditions and the timely giving of the Extension Notice without a subsequent
nullification by Landlord, the Term shall be deemed extended upon all of the
terms and conditions of this Lease, except that Base Rent during the each of the
Extension Terms shall be calculated in accordance with this Section 1.2.  If
Tenant fails to give a timely Extension Notice, as aforesaid, Tenant shall have
no further right to extend the Initial Term.  Notwithstanding the fact that
Tenant’s proper and timely exercise of such option to extend the Initial Term
shall be self-executing, Tenant shall promptly execute a lease amendment
reflecting such Extension Term after Tenant validly exercises its option, if
such lease amendment is provided by Landlord.  The execution of such lease
amendment shall not be deemed to waive any of the conditions to Tenant’s
exercise of its rights under this Section 1.2.

 

--------------------------------------------------------------------------------

 

(b)The Base Rent during the first Rent Year of the each of the Extension Terms
(the “Extension Term RY1 Base Rent”) shall be determined in accordance with the
process described hereafter.  Extension Term RY1 Base Rent shall be the greater
of (i) one hundred three percent (103%) of Base Rent for the last Rent Year of
the Initial Term or the first Extension Term, as applicable, or (ii) the fair
market rental value of the Premises as of the commencement of the applicable
Extension Term as determined in accordance with the process described below, for
renewals of combination laboratory and office space in the East Cambridge/
Cambridgeport area of equivalent quality, size, utility and location, with the
length of the Extension Term, the credit standing of Tenant and all other
relevant factors to be taken into account.  Within thirty (30) days after
receipt of an Extension Notice, Landlord shall deliver to Tenant written notice
of its determination of the Extension Term RY1 Base Rent for the applicable
Extension Term.  Tenant shall, within thirty (30) days after receipt of such
notice, notify Landlord in writing whether Tenant accepts or rejects Landlord’s
determination of the Extension Term RY1 Base Rent (“Tenant’s Response
Notice”).  If Tenant fails timely to deliver Tenant’s Response Notice,
Landlord’s determination of the Extension Term RY1 Base Rent shall be binding on
Tenant.

(c)If and only if Tenant’s Response Notice is timely delivered to Landlord and
indicates both that Tenant rejects Landlord’s determination of the Extension
Term RY1 Base Rent and desires to submit the matter to the determination process
described in this Section 1.2(c) (the “Determination Process”), then the
Extension Term RY1 Base Rent shall be determined in accordance with the
procedure set forth in this Section 1.2(c).  In such event, within ten (10) days
after receipt by Landlord of Tenant’s Response Notice indicating Tenant’s desire
to submit the determination of the Extension Term RY1 Base Rent to the
Determination Process, Tenant and Landlord shall each notify the other, in
writing, of their respective selections of an appraiser or broker (respectively,
“Landlord’s Appraiser” and “Tenant’s Appraiser”).  Landlord’s Appraiser and
Tenant’s Appraiser shall then jointly select a third appraiser or broker (the
“Third Appraiser”) within ten (10) days of their appointment.  All of the
appraisers or brokers selected shall be individuals with at least ten (10)
consecutive years’ commercial appraisal or brokerage experience in the East
Cambridge/Cambridgeport area, and, in the case of the Third Appraiser, shall not
have acted in any capacity for either Landlord or Tenant within five (5) years
of his or her selection.  The three appraisers or brokers shall determine the
Extension Term RY1 Base Rent in accordance with the requirements and criteria
set forth in Section 1.2(b) above, employing the method commonly known as
Baseball Arbitration, whereby Landlord’s Appraiser and Tenant’s Appraiser each
sets forth its determination of the Extension Term RY1 Base Rent as defined
above, and the Third Appraiser must select one or the other (it being understood
that the Third Appraiser shall be expressly prohibited from selecting a
compromise figure). Landlord’s Appraiser and Tenant’s Appraiser shall deliver
their determinations of the Extension Term RY1 Base Rent to the Third Appraiser
within five (5) days of the appointment of the Third Appraiser and the Third
Appraiser shall render his or her decision within ten (10) days after receipt of
both of the other two determinations of the Extension Term RY1 Base Rent.  The
Third Appraiser’s decision shall be binding on both Landlord and Tenant.  Each
party shall bear the cost of its own appraiser or broker and the cost of the
Third Appraiser shall be paid by the party whose determination is not selected.

(d)Commencing on the first day of the second Rent Year of each Extension Term,
Base Rent shall increase annually by three percent (3%), effective as of the
first day of each Rent Year.

1.3Notice of Lease

Neither party shall record this Lease, but each of the parties hereto agrees to
join in the execution of a statutory notice of lease in substantially the form
attached hereto as Exhibit 5, which notice of lease may be recorded by Tenant
with the Middlesex South Registry of Deeds and/or filed with the Registry
District of the Land Court, as appropriate (collectively, the “Registry”) at
Tenant’s sole cost and expense.  If a notice of lease was previously recorded
with the Registry, upon the expiration or earlier termination

2

--------------------------------------------------------------------------------

 

of this Lease, Landlord shall deliver to Tenant a notice of termination of lease
and Tenant shall promptly execute, acknowledge and deliver the same (together
with any other instrument(s) that may be necessary in order to record and/or
file the same with the Registry) to Landlord for Landlord’s execution and
recordation with the Registry, which obligation shall survive the expiration or
earlier termination of the Lease.  If Tenant fails to deliver the executed
notice of termination of lease within ten (10) days of receipt thereof, time
being of the essence, Tenant hereby appoints Landlord as Tenant’s
attorney-in-fact to execute the same, such appointment being coupled with an
interest.

1.4Appurtenant Rights.

(a)Common Areas.  Subject to the terms of this Lease and the Rules and
Regulations (hereinafter defined), Tenant shall have, as appurtenant to the
Premises, rights to use  (i) the loading dock(s), elevators and stairways of the
Building, (ii) the common walkways necessary for access to the Building, and
(iii) the risers of the Building for the installation of tel/data conduits and
cabling Property (such areas are hereinafter referred to as the “Common Areas”);
and no other appurtenant rights or easements, except as provided in Section
1.4(b) below.

(b)Parking.  During the Term, commencing on the Commencement Date, Tenant shall
have the exclusive right to use the entire surface lot serving the Building (the
“Parking Area”), which consists of twenty-three (23) parking spaces (the
“Parking Rights”), for the parking of passenger vehicles by Tenant’s employees
and guests and the employees and guests of any transferee pursuant to a Transfer
permitted by Article 13 of this Lease (“Permitted Pass Holders”).  Landlord
shall provide twenty-three (23) parking passes, stickers, or other methods of
access, as determined by Landlord and/or Landlord’s parking operator, to
accommodate parking in the Parking Area to Tenant for Tenant’s use to provide to
Permitted Pass Holders.  Tenant shall not sublet, assign, encumber, pledge or
otherwise transfer the Parking Rights except in connection with a Transfer
permitted by Article 13 of this Lease.  During the Term, commencing on the
Commencement Date, Tenant shall pay Landlord (or at Landlord’s election,
directly to the parking operator, if any) for the Parking Rights at the
then-current prevailing rate, as such rate may vary from time to time.  As of
the Execution Date, the monthly charge for parking is Two Hundred Fifty Dollars
($250) per parking space per month. Landlord shall deliver (or cause to be
delivered) written notice to Tenant of any change in the monthly parking
charge.  If, for any reason, Tenant shall fail timely to pay the charge for any
of said Parking Passes, and if such default continues for ten (10) days after
written notice thereof it shall constitute an Event of Default hereunder.  Use
of the Parking Area will be subject to such reasonable rules and regulations as
may be in effect from time to time (including Landlord’s right, without
additional charge to Tenant above the prevailing rate for the Parking Rights, to
institute a valet or attendant-managed parking system).  Tenant shall provide
Landlord and/or the operator of the Parking Area with such information as may be
reasonably requested, including a monthly identification roster listing for each
Permitted Pass Holder, indicating the name of the employee and the make, color
and registration number of the vehicle to be parked in the Parking Area.  Except
to the extent prohibited by Legal Requirements, neither Landlord nor the
operator of the Parking Area assumes any responsibility whatsoever for loss or
damage due to casualty or theft or otherwise to any automobile (or to any
personal property therein) accessing or using the Parking Area, howsoever
caused, and Tenant agrees to notify each Permitted Pass Holder of such
limitation of liability.  No bailment is intended or shall be created by the
provision of, or use of, the parking privileges described
herein.  Notwithstanding anything to the contrary contained herein, in the event
the Landlord elects to use the Parking Area for non-parking purposes Landlord
shall have the right to relocate the parking privileges from time to time to
parking areas at other properties owned, leased or controlled by Landlord or its
affiliates, so long as such other property is within 1,000 feet of the Land, in
which case such relocated parking areas shall be deemed the “Parking Area” for
purposes of this Lease.  In addition to the foregoing, Landlord shall use
commercially reasonable efforts to make available to Tenant up to twelve (12)
additional parking spaces (the “Off Site Parking Spaces”) in one or more parking
areas owned or

3

--------------------------------------------------------------------------------

 

controlled by Landlord or its affiliates in the vicinity of the Building to the
extent such additional parking spaces are available.  Tenant shall pay the
monthly parking fee then being charged by the owner(s) or operator(s) of such
Off Site Parking Spaces, as may be adjusted from time to time upon prior written
notice to Tenant, directly to such owner(s) or operator(s), or as may otherwise
be directed in writing by Landlord.  Landlord reserves the right to terminate
Tenant’s right to use any or all of the Off Site Parking Spaces upon prior
written notice to Tenant in the event the owner of any Off Site Parking Spaces
elects to use such Off Site Parking Spaces for non-parking purposes or if such
Off Site Parking spaces become unavailable to Landlord.

(c)Roof.  Tenant may use those portions of the Building identified as a “Rooftop
Installation Area” on Exhibit 2 attached hereto (the “Rooftop Installation
Area”) solely to operate, maintain, repair and replace rooftop antennas,
mechanical equipment, communications antennas and other equipment installed by
Tenant in the Rooftop Installation Area in accordance with this Article
(“Tenant’s Rooftop Equipment”).  Tenant’s Rooftop Equipment shall be only for
Tenant’s use of the Premises for the Permitted Use.

Tenant shall install Tenant’s Rooftop Equipment at its sole cost and expense, at
such times and in such manner as Landlord may reasonably designate, and in
accordance with this Article and the applicable provisions of this Lease
regarding Alterations.  Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld.  Among other reasons, Landlord may withhold approval
if the installation or operation of Tenant’s Rooftop Equipment could reasonably
be expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class combination office and laboratory buildings,
unless Tenant implements measures that are acceptable to Landlord in its
reasonable discretion to avoid any such damage or transmission.

Tenant shall comply with any roof or roof-related warranties.  Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties.  Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof arising from
the installation or operation of Tenant’s Rooftop Equipment.  Tenant shall not
permit the installation, maintenance or operation of Tenant’s Rooftop Equipment
to violate any Legal Requirements, including any applicable noise ordinance of
the City of Cambridge, or constitute a nuisance.  Tenant shall pay Landlord
within thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by governmental authorities as the result of
Tenant’s use of the Rooftop Installation Areas in excess of those for which
Landlord would otherwise be responsible for the use or installation of Tenant’s
Rooftop Equipment and (b) the amount of any increase in Landlord’s insurance
premiums as a result of the installation of Tenant’s Rooftop Equipment.  

If Tenant’s Equipment (a) causes physical damage to the structural integrity of
the Building, or (b) interferes with any telecommunications, mechanical or other
systems located at or near or servicing the Building that were installed prior
to the installation of Tenant’s Rooftop Equipment, then Tenant shall cooperate
with Landlord to determine the source of the damage or interference and promptly
repair such damage and eliminate such interference, in each case at Tenant’s
sole cost and expense, within ten (10) days after receipt of notice of such
damage or interference (which notice may be oral; provided that Landlord also
delivers to Tenant written notice of such damage or interference within
twenty-four (24) hours after providing oral notice).

4

--------------------------------------------------------------------------------

 

Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof.  Landlord agrees to pay
the reasonable costs thereof.  Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation.  In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use. Notwithstanding the foregoing, in no event shall Landlord
have the right to require Tenant’s Rooftop Equipment to be relocated more than
three (3) times during the Term, excluding relocations required in connection
with any exercise of Landlord’s recapture right pursuant to Section 13.2 hereof.

As part of the Landlord’s Base Building Work, Landlord shall install a roof deck
in the location identified as the “Roof Deck Area” on Exhibit 2 attached
hereto.  Any such roof deck shall be for Tenant’s exclusive use, unless pursuant
to Section 13.2 Landlord exercises its recapture right with respect to any
portion of the second (2nd) floor of the Premises in which case, if elected by
Landlord such roof deck shall be a Common Area.  

1.5Tenant’s Access.

From and after the Commencement Date and until the end of the Term, Tenant shall
have access to the Premises (and Permitted Pass Holders shall have access to the
Parking Area) twenty-four (24) hours a day, seven (7) days a week, subject to
Legal Requirements, the Rules and Regulations, the terms of this Lease,
Landlord’s Force Majeure (hereinafter defined) and matters of record.  As used
in this Lease, the term “Landlord’s Force Majeure” shall mean delays due to
riots, acts of God, war, acts of terrorism, governmental regulation, an
emergency where imminent harm to persons or property is at risk, unusual
scarcity of or inability to obtain labor or materials, labor difficulties,
casualty or any other causes reasonably beyond Landlord’s control.

Subject to Section 11 below, from and after the date that Landlord reasonably
believes to be two (2) months prior to the Commencement Date (the “Early Access
Period”), to be determined by Landlord, acting in good faith, and in its sole
and absolute discretion, Tenant shall have the right to access the Premises, at
Tenant’s sole risk, at times reasonably approved by Landlord, for the
performance and completion of the Tenant Improvements.  All such work shall be
at Tenant’s sole cost and expense, subject to Landlord’s obligations with
respect to the Tenant Improvement Allowance, and shall be coordinated with
Landlord so that any such work does not unreasonably interfere with Landlord’s
construction of the Landlord’s Base Building Work (as hereinafter
defined).  During any such period of early access by Tenant, the construction of
Landlord’s Base Building Work shall at all times take priority over the Tenant
Improvements.  If Landlord determines that such early access by Tenant or the
performance of the Tenant Improvements during the Early Access Period has
interfered with the Substantial Completion (as hereinafter defined) of
Landlord’s Base Building Work and Tenant has failed to correct such interference
within two (2) business days following Tenant’s receipt of notice thereof from
Landlord or other Landlord Parties (as hereinafter defined), then the
Commencement Date shall be the date that Landlord would have Substantially
Completed Landlord’s Base Building Work, as determined by Landlord, but for such
interference by Tenant.  Tenant shall, prior to the first entry to the Premises
pursuant to this Section 1.5(b), provide Landlord with certificates of insurance
evidencing that the insurance required in Section 14 hereof is in full force and
effect and covering any person or entity entering the Building.  Tenant shall
defend, indemnify and hold the Landlord Parties (hereinafter defined) harmless
from and against any and all Claims (hereinafter defined) for injury to persons
or property resulting from or relating to Tenant’s access to and use of the
Premises prior to the Commencement Date as provided under this Section
1.5(b).  Tenant shall coordinate any access described in this Section 1.5(b)
with Landlord’s property manager and Landlord’s contractor.  Notwithstanding
anything herein to the contrary, Landlord shall not have any liability to Tenant
if the Commencement Date occurs earlier than two (2) months after the date
Landlord determines is the first day of the Early Access Period.   

5

--------------------------------------------------------------------------------

 

In addition to providing Tenant access during the Early Access Period, Landlord,
from time to time prior to the Early Access Period, may notify Tenant in writing
that Tenant may perform a defined limited scope of the Tenant Improvements, as
determined by Landlord (the “Limited Scope TI Work”), if Landlord reasonably
believes, in consultation with Landlord’s contractor and project manager, that
it would be beneficial for the efficient construction of the Landlord’s Base
Building Work and Tenant Improvements for Tenant to perform such Limited Scope
TI Work and that the then-performance of the Limited Scope TI Work will not
interfere with the Landlord’s Base Building Work.  The Limited Scope TI Work
shall be subject to, and shall be performed in accordance with, the terms and
provisions of the immediately foregoing paragraph of this Section 1.5.

1.6Exclusions

The following are expressly excluded from the Premises and reserved to
Landlord:  all the perimeter walls of the Premises (except the inner surfaces
thereof), the Common Areas, and any space in or adjacent to the Premises used
for shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, and the
use of all of the foregoing, except as expressly permitted pursuant to Section
1.4(a) above.

2.RIGHTS RESERVED TO LANDLORD

2.1Additions and Alterations

Landlord reserves the right, at any time and from time to time, upon reasonably
prior written notice, to make such changes, alterations, additions,
improvements, repairs, replacements or testing in or to the Property and/or the
Building (including the Premises but, with respect to the Premises, only for
purposes of repairs, maintenance, replacements and the exercise of any other
rights reserved to Landlord herein) and the fixtures and equipment therein, as
well as in or to the street entrances, the Common Areas, and/or the Parking
Area, as it may deem necessary or desirable, the foregoing being subject to
Section 2.6. Subject to the foregoing, upon reasonable prior notice to Tenant,
Landlord expressly reserves the right to temporarily close all, or any portion,
of the Common Areas or Parking Area for the purpose of making repairs or changes
thereto.

2.2Additions to the Property.

(a)Landlord may, at any time after the Initial Term and from time to time
thereafter, (i) construct additional improvements and related site improvements
(collectively, “Future Development”) in all or any part of the Property
including additional floors to the Building, (ii) change the location or
arrangement of (A) any improvement outside the Building in or on the Property
and/or (B) all or any part of the Common Areas and/or Parking Area, and/or (iii)
add or deduct any land to or from the Property; provided that there shall be no
material increase in Tenant’s obligations under this Lease in connection with
the exercise of the foregoing reserved rights.  

(b)Landlord and Tenant each hereby acknowledges and agrees that, in connection
with any Future Development, (i) Landlord shall have the right to subject the
Land and the improvements located now or in the future located thereon to a
commercial condominium regime (“Condominium”) on terms and conditions consistent
with first-class office and laboratory buildings; (ii) upon Landlord’s request
in connection with the recording of the Master Deed for the Condominium and the
Unit Deed for the Building, Tenant shall execute a reasonable instrument in
recordable form making this Lease subject and subordinate to the Master Deed and
other documents evidencing the Condominium (collectively, the “Condo Documents”)
provided that such Condo Documents continue to provide Tenant with all of the
rights and obligations contained in this Lease (e.g. the appurtenant right to
use all Common Areas) and

6

--------------------------------------------------------------------------------

 

the Condo Documents comply with the provisions of this Section 2.2; (iii)
Landlord shall have the right to enter into, and subject the Property to the
terms and conditions of, a reciprocal easement agreement with any one or more of
the neighboring property owners (including any owner of any portion of the
Property that may be divided from the whole) (“REA”); provided that such REA
continues to provide Tenant with all of the rights and obligations contained in
this Lease with respect to the Building as of the Execution Date (e.g. the
appurtenant right to use all Common Areas in the Building) and the REA complies
with the provisions of this Section 2.2; (iv) Landlord shall submit to Tenant
for Tenant’s review drafts of the Condo Documents and the REA (and any
amendments thereto) prior to their execution; (v) Tenant shall have the right to
notify Landlord within twenty (20) days after receipt of the draft Condo
Documents and/or REA (or any amendments thereto) of Tenant’s objection(s)
thereto, but only to the extent such draft(s) (A) materially adversely affect
Tenant’s use of, or access to, the Premises, (B) materially adversely affect the
operation of Tenant’s business from the Premises in accordance with the terms of
this Lease, or Tenant’s rights under and pursuant to the terms of this Lease,
including without limitation Tenant’s rights with respect to the Common Areas in
the Building, and/or (C) result in any material increase in Tenant’s payment or
other obligations under this Lease; (vi) upon Landlord’s request in connection
with the recording of the REA, Tenant shall execute a commercially reasonable
instrument in recordable form making this Lease subject and subordinate to the
REA; (vii) Landlord shall have the right to subdivide the Property so long as
Tenant continues to have all of the rights and obligations contained in this
Lease with respect to the Building; and (vii) Tenant shall execute such
reasonable documents (which may be in recordable form) evidencing the foregoing
promptly upon Landlord’s request.  

2.3Name and Address of Building

Landlord may at any time after it has exercised its recapture right with respect
to any portion of the Premises pursuant to Section 13.2 and from time to time
thereafter change the name or address of the Building and/or the Property,
provided Landlord gives Tenant at least three (3) months’ prior written notice
thereof.  If Landlord has not exercised its recapture right with respect to any
portion of the Premises pursuant to Section 13.2, Landlord must obtain Tenant’s
prior written consent to any such name or address change, not to be unreasonably
withheld, conditioned or delayed.  Notwithstanding the foregoing, in the event
any such name or address change is required pursuant to any governmental
authority or Legal Requirement, Landlord may comply with such requirement
without first notifying Tenant or obtaining Tenant’s consent.

2.4Landlord’s Access

Subject to the terms hereof, Tenant shall (a) upon reasonable advance notice (no
less than twenty-four (24) hours, or such lesser amount of time as may be agreed
upon by Landlord and Tenant), which may be oral or given via email (except that
no notice shall be required in emergency situations), permit Landlord and any
holder of a Mortgage (hereinafter defined) (each such holder, a “Mortgagee”),
and their respective agents, representatives, employees and contractors, to have
access to the Premises at all reasonable hours for the purposes of inspection,
making repairs, replacements or improvements in or to the Premises or the
Building or equipment therein (including, without limitation, sanitary,
electrical, heating, air conditioning or other systems), complying with all
applicable laws, ordinances, rules, regulations, statutes, by-laws, court
decisions and orders and requirements of all public authorities (collectively,
“Legal Requirements”), or exercising any right reserved to Landlord under this
Lease (including without limitation the right to take upon or through, or to
keep and store within the Premises all necessary materials, tools and
equipment); (b) permit Landlord and its agents and employees, at reasonable
times, upon reasonable advance notice (no less than twenty-four (24) hours, or
such lesser amount of time as may be agreed upon by Landlord and Tenant), to
show the Premises during normal business hours (i.e., Monday - Friday 8:00 AM –
6:00 PM, Saturday 9:00 AM – 1:00 PM, excluding holidays) (“Business Hours”) to
any prospective Mortgagee or purchaser of the Building and/or the

7

--------------------------------------------------------------------------------

 

Property or of the interest of Landlord therein, and, during the last twelve
(12) months of the Term, or at any time after the occurrence of an Event of
Default, prospective tenants; (c) upon reasonable prior written notice from
Landlord (no less than forty-eight (48) hours, or such lesser amount of time as
may be agreed upon by Landlord and Tenant), permit Landlord and its agents, at
Landlord’s sole cost and expense, to perform environmental audits, environmental
site investigations and environmental site assessments (“Site Assessments”) in,
on, under and at the Premises and the Land, it being understood that Landlord
shall repair any damage arising as a result of the Site Assessments, and such
Site Assessments may include both above and below the ground testing and such
other tests as may be necessary or appropriate to conduct the Site Assessments;
and (d) in case any excavation shall be made for building or improvements or for
any other purpose upon the land adjacent to or near the Premises, afford without
charge to Landlord, or the person or persons, firms or entities causing or
making such excavation, license to enter upon the Premises for the purpose of
doing such work as Landlord or such person or persons, firms or entities shall
deem to be necessary to preserve the Building from injury, and to protect the
Building by proper securing of foundations.  In addition, to the extent that it
is necessary to enter the Premises in order to access any area that serves any
portion of the Building outside the Premises, then Tenant shall, upon as much
advance notice as is practical under the circumstances, and in any event at
least twenty-four (24) hours’ prior written notice (except that no notice shall
be required in emergency situations), permit contractors engaged by other
occupants of the Building to pass through the Premises in order to access such
areas but only if accompanied by a representative of Landlord.  The parties
agree and acknowledge that, despite reasonable and customary precautions (which
Landlord agrees it shall exercise), any property or equipment in the Premises
may nevertheless be damaged in the course of performing Landlord’s
obligations.  Accordingly, Tenant shall take reasonable protective precautions
with its property and equipment, including any property or equipment that is
fragile, vulnerable or sensitive.  Notwithstanding anything to the contrary in
this Lease, Landlord acknowledges that Tenant will be performing laboratory work
of a highly sensitive/fragile nature in certain portions of the Premises which
shall be identified in writing to Landlord and shall be subject to Landlord’s
reasonable approval (the “Tenant Sensitive Areas”). Accordingly, Landlord agrees
that any such entry by Landlord onto the Tenant Sensitive Areas shall be in
conformance with Tenant’s reasonable security, safety and scientific procedures
and protocols and Landlord shall reasonably cooperate with Tenant with respect
to such reasonable security, safety and scientific procedures and protocols that
Tenant may impose from time to time. In furtherance of the foregoing, Landlord
hereby acknowledges and agrees that, at a minimum, Landlord’s entry onto Tenant
Sensitive Areas may be restricted as follows (provided such restrictions do no
prohibit Landlord’s reasonable entry onto the Premises (including the Tenant
Sensitive Areas) in cases of emergency or threats to the health and safety of
occupants of the Building): (i) Landlord shall notify Tenant of Landlord’s
desire to enter Tenant Sensitive Areas and Tenant shall make access to Tenant
Sensitive Areas available to Landlord within twenty-four (24) hours and (ii)
Landlord’s entry onto Tenant Sensitive Areas may require escort by Tenant’s
authorized personnel.

2.5Pipes, Ducts and Conduits

In connection with Landlord’s maintenance and repair obligations under this
Lease or in the event Landlord has exercised its recapture right with respect to
any portion of the Premises pursuant to Section 13.2, Tenant shall permit
Landlord to erect, use, maintain and relocate pipes, ducts and conduits in and
through the Premises, provided the same do not materially reduce the floor area
or materially adversely affect the appearance thereof.

8

--------------------------------------------------------------------------------

 

2.6Minimize Interference

Except in the event of an emergency, Landlord shall use commercially reasonable
efforts, consistent with accepted construction practice when applicable, to
minimize any materially adverse interference with Tenant’s use and occupancy of
the Premises as a result of the exercise of Landlord’s rights under this Article
2.  Tenant agrees to cooperate with Landlord as reasonably necessary in
connection with the exercise of Landlord’s rights under this Article 2.  Subject
to Landlord’s obligations under this Section 2.6, Tenant further agrees that
dust, noise, vibration, temporary closures of the Common Areas or Parking Area,
or other inconvenience or annoyance resulting from the exercise of Landlord’s
rights under this Article 2 shall not be deemed to be a breach of Landlord’s
obligations under the Lease.  Notwithstanding the foregoing, in no event shall
any space within the Premises under this Lease be deprived of safe and
reasonable access or rendered untenable for the Permitted Uses by reason of
Landlord’s exercise of its rights under this Article 2, but excluding the
exercise of any rights of Landlord under Section 2.1.

2.7Construction in Vicinity

Tenant acknowledges that (a) Landlord and/or its affiliates (“Neighboring
Owners”) own several properties in the vicinity of the Building, (b) during the
Term, the Neighboring Owners may undertake various construction projects, which
may include the construction of new and/or additional buildings (each, a
“Project,” and collectively, the “Projects”), and (c) customary construction
impacts (taking into account the urban nature of the Property, the proximity of
the Building to the Project site and other relevant factors) may result
therefrom.  Landlord shall use commercially reasonable efforts to minimize (and
cause its affiliates to minimize) materially adverse construction impacts in
accordance with the mitigation plan described below.  Prior to commencing any
Project, Landlord shall deliver to Tenant a construction mitigation plan that
shall detail such commercially reasonable mitigation measures.  Subject to
Landlord’s compliance with this paragraph, and notwithstanding any other
provision of this Lease, in no event shall Landlord be liable to Tenant for any
compensation or reduction of rent or any other damages arising from the Projects
and Tenant shall not have the right to terminate the Lease due to the
construction of the Projects, nor shall the same give rise to a claim in
Tenant’s favor that such construction constitutes actual or constructive, total
or partial, eviction from the Premises.  Notwithstanding any provision in this
Lease to the contrary, in no event shall Tenant seek injunctive or any similar
relief to stop, delay or modify any Project.   

3.CONDITION OF PREMISES; CONSTRUCTION.

3.1Landlord’s Base Building Work

Landlord, at its sole cost and expense, intends to make certain base Building
improvements (“Landlord’s Base Building Work”), as more particularly described
on the schedule of drawings attached hereto as Exhibit 6 (the “Landlord’s Base
Building Work Drawings”), as well as improvements to the exterior landscaping at
the Property.  Tenant acknowledges and agrees that it has received, reviewed and
approves the drawings described on Exhibit 6.  On the Commencement Date,
Landlord shall deliver the Premises to Tenant with Landlord’s Base Building Work
Substantially Completed (defined below) in a good and workmanlike manner and,
except as otherwise provided herein, in compliance with all Legal Requirements,
with all base Building systems (including without limitation HVAC, electrical,
life-safety and plumbing systems) serving the Premises in good working order and
condition in accordance with the Landlord’s Base Building Work Drawings, except
for items which because of the seasonal nature of the item (such as HVAC
balancing) or which, in accordance with good construction practice, are not
practicable to complete at such time.  If Tenant notifies Landlord in writing
prior to the date that is three (3) business days after Landlord notifies Tenant
that Shell Oil Company has

9

--------------------------------------------------------------------------------

 

vacated the Premises, and in such notice identifies with reasonably specificity
the telecommunications cabling that Tenant desires to be removed from the
Premises, Landlord shall, as part of Landlord’s Base Building Work, remove from
the Premises such telecommunications cabling that is not then in use and timely
identified by Tenant.  Landlord’s Base Building Work shall be deemed
“Substantially Completed” or “Substantially Complete” when Landlord has obtained
a certificate of substantial completion signed by Landlord’s architect, which
may be in the form of the American Institute of Architects document G704,
subject to punch list items. Landlord currently estimates Landlord’s Base
Building Work will be Substantially Completed on or about October 1, 2020 (the
“Estimated Commencement Date”).  Landlord shall use commercially reasonable
efforts to tender possession of the Premises to Tenant on the Estimated
Commencement Date, with Landlord’s Base Building Work Substantially
Complete.  Tenant agrees that in the event such work is not Substantially
Complete on or before the Estimated Commencement Date for any reason, then (a)
this Lease shall not be void or voidable, (b) Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom, and (c) the Expiration Date
shall be extended accordingly, provided however, (i) in the event Landlord fails
to tender possession of the Premises to Tenant with Landlord’s Base Building
Work Substantially Complete within sixty (60) days following the Estimated
Commencement Date (the “First Late Commencement Date Deadline”) and such failure
is not otherwise caused by Tenant, the six (6) month period between the
Commencement Date and the Rent Commencement Date as set forth in the Lease
Summary Sheet above shall be extended one (1) day for each day that occurs
between the First Late Commencement Date Deadline and the date Landlord actually
tenders possession of the Premises to Tenant with Landlord’s Base Building Work
Substantially Complete, and (ii) in the event Landlord fails to tender
possession of the Premises to Tenant with Landlord’s Base Building Work
Substantially Complete within one hundred twenty (120) days following the
Estimated Commencement Date (the “Second Late Commencement Date Deadline”) and
such failure is not otherwise caused by Tenant, the six (6) month period between
the Commencement Date and the Rent Commencement Date as set forth in the Lease
Summary Sheet above shall be extended two (2) days for each day that occurs
between the Second Late Commencement Date Deadline and the date Landlord
actually tenders possession of the Premises to Tenant with Landlord’s Base
Building Work Substantially Complete.  Landlord shall keep Tenant informed on a
regular basis as to the progress of Landlord’s Base Building Work and any other
activities or conditions necessary for Landlord to deliver possession of the
Premises to Tenant.  Subject to the foregoing and, except as specifically
provided herein, Tenant acknowledges and agrees that Tenant is leasing the
Premises in their “AS IS,” “WHERE IS” condition and with all faults on the
Commencement Date, without representations or warranties, express or implied, in
fact or by law, of any kind, and without recourse to Landlord.

3.2Tenant Improvements

Tenant shall cause the Tenant Improvements to be constructed in the Premises
pursuant to the Work Letter attached hereto as Exhibit 3 (the “Work Letter”) at
a cost to Landlord not to exceed Four Million Four Hundred Twenty Six Thousand
Five Hundred and 00/100 Dollars ($4,426,500.00) (based upon One Hundred Thirteen
and 50/100 Dollars ($113.50) per square foot of rentable area (the “TI
Allowance”).  The TI Allowance may be applied to the costs of (m) construction,
(n) intentionally omitted, (o) commissioning of mechanical, electrical and
plumbing systems by a licensed, qualified commissioning agent hired by Tenant,
excluding any commissioning of base Building HVAC equipment, (p) building
permits and other taxes, fees, charges and levies by Governmental Authorities
(as defined below) for permits or for inspections of the Tenant Improvements,
and (q) costs and expenses for labor, material, equipment and fixtures.  In no
event shall the TI Allowance be used for (v) the cost of work that is not
authorized by the Approved Plans (as defined in the Work Letter) or otherwise
approved in writing by Landlord, (w) payments to Tenant or any affiliates of
Tenant, (x) the purchase of any furniture, personal property or other
non-building system equipment, (y) costs arising from any default by Tenant of
its obligations under this Lease or (z) costs that are recoverable by Tenant
from a third party (e.g., insurers, warrantors, or tortfeasors). In addition,
Landlord shall provide an allowance to Tenant to be used

10

--------------------------------------------------------------------------------

 

solely for architectural and engineering costs related to the preparation of an
initial test fit plan for the Tenant Improvements in an amount not to exceed
Three Thousand Nine Hundred and 00/100 Dollars ($3,900.00) (based upon Ten Cents
($0.10) per square foot of rentable area) (the “Test Fit Plan
Allowance”).  Notwithstanding the foregoing, Landlord hereby acknowledges and
agrees that any costs incurred by Landlord with respect to project review by
Landlord (including without limitation, Landlord’s actual out of pocket costs
incurred by Landlord in reviewing and managing the Tenant Improvements) shall be
at Landlord’s sole cost and expense and no portion of the TI Allowance shall be
used therefor.  For purposes of clarity, nothing in this Section 3.2 shall limit
the costs and expenses incurred by Landlord for which Landlord is entitled to
reimbursement by Tenant for Alterations that are not the Tenant Improvements in
accordance with Article 11 of this Lease.

 

Tenant shall have until the date that is twelve (12) months after the Rent
Commencement Date (the “TI Deadline”), to submit Fund Requests (as defined in
the Work Letter) to Landlord for disbursement of the unused portion of the TI
Allowance and Test Fit Plan Allowance, after which date Landlord’s obligation to
fund any such costs for which Tenant has not submitted a Fund Request to
Landlord shall expire.  

 

In no event shall any unused TI Allowance entitle Tenant to a credit against
Rent payable under this Lease.  Upon completion of the Tenant Improvements, and
prior to any occupancy of the Premises by Tenant, Tenant shall deliver to
Landlord (a) a certificate of occupancy (or its substantial equivalent) for the
Premises suitable for the Permitted Use and (b) a Certificate of Substantial
Completion in the form of the American Institute of Architects document G704,
executed by the project architect and the general contractor.

 

4.USE OF PREMISES

4.1Permitted Uses

During the Term, Tenant shall use the Premises only for the Permitted Uses and
for no other purposes.  Service and utility areas (whether or not a part of the
Premises) shall be used only for the particular purpose for which they are
designed.    

4.2Prohibited Uses

(a)Notwithstanding any other provision of this Lease, Tenant shall not use the
Premises or the Building, or any part thereof, or suffer or permit the use or
occupancy of the Premises or the Building or any part thereof by any of the
Tenant Parties (hereinafter defined) (i) in a manner which would violate any of
the covenants, agreements, terms, provisions and conditions of this Lease or
otherwise applicable to or binding upon the Premises; (ii) for any unlawful
purposes or in any unlawful manner; (iii) in a manner which, in the reasonable
judgment of Landlord shall (a) impair the appearance or reputation of the
Building; (b) impair, interfere with or otherwise diminish the quality of any of
the Building services or the proper and economic heating, cleaning, ventilating,
air conditioning or other servicing of the Building or Premises; or (c) cause
harmful air emissions or any unusual or other objectionable odors, noises or
emissions to emanate from the Premises; (iv) in a manner which is inconsistent
with the operation and/or maintenance of the Building as a first-class office
and laboratory building; (v) for any fermentation processes except in the
ordinary course of Tenant’s business and then only if adequately vented in
Landlord’s reasonable judgment (it being understood and agreed that in no event
shall there be fermentation for the purpose of creating alcoholic beverages for
human consumption); (vi) to operate a vivarium in excess of 3,500 square feet;
or (vii) in a manner which shall increase such insurance rates on the Building
or on property located therein over that applicable when Tenant first took
occupancy of the Premises hereunder.  Notwithstanding any other provision herein
to the contrary, Tenant shall be responsible for all liabilities, costs and
expenses arising from or in connection with the

11

--------------------------------------------------------------------------------

 

compliance of the Premises with the Americans with Disabilities Act, 42 U.S.C. §
12101, et seq., and any state and local accessibility laws, codes, ordinances
and rules (collectively, and together with regulations promulgated pursuant
thereto, the “ADA”), and Tenant shall defend, indemnify and hold Landlord and
the Landlord Parties harmless from and against any Claims arising from any such
failure the Premises to comply with the ADA. Landlord agrees that Landlord’s
Base Building Work shall be constructed in conformance with the ADA.  In the
event Landlord’s Base Building Work is not constructed in conformance with the
ADA in effect as of the date Landlord commences the Landlord’s Base Building
Work, and provided Tenant provides Landlord written notice thereof within three
(3) months after the Commencement Date, and provided Landlord does not dispute
Tenant’s determination of non-compliance, Landlord shall, as Tenant’s sole and
exclusive remedy, address any such non-compliance of Landlord’s Base Building
Work (and expressly not any Tenant Improvements or any modifications or
alterations of Landlord’s Base Building Work that are made necessary as a result
of Tenant Improvements, which such modifications or alterations are Tenant’s
sole responsibility and cost).

(b)With respect to the use and occupancy of the Premises and the Common Areas,
Tenant will not:  (i) place or maintain any signage (except as may be permitted
by Section 12 below), Trash (hereinafter defined) or other articles in any
vestibule or entry of the Premises, on the footwalks or corridors adjacent
thereto or elsewhere on the exterior of the Premises, nor obstruct any driveway,
corridor, footwalk, Parking Area, or any Common Areas; (ii) permit undue
accumulations of or burn garbage, trash, rubbish or other refuse (collectively,
“Trash”) within or without the Premises; (iii) permit the parking of vehicles so
as to interfere with the use of any driveway, corridor, footwalk, or parking
area; (iv) receive or ship articles of any kind outside of those areas
reasonably designated by Landlord; (v) conduct or permit to be conducted any
auction, going out of business sale, bankruptcy sale (unless directed by court
order), or other similar type sale in or connected with the Premises; (vi) use
the name of Landlord, or any of Landlord’s affiliates or subsidiaries in any
publicity, promotion, trailer, press release, advertising, printed, or display
materials without Landlord’s prior written consent  (which may be withheld in
Landlord’s sole discretion); (vii) except in connection with any vivarium,
permit any animals other than service animals in the Building; or (viii) except
in connection with Alterations (hereinafter defined) approved by Landlord, cause
or permit any hole to be drilled or made in any part of the Building

4.3Vivarium

Tenant shall be responsible, at its sole expense, for the operations of any
vivarium in accordance with all Legal Requirements and with best industry
practices.  Without limiting the general application of the foregoing, Tenant
shall separately dispose of all waste products from the operation of the
vivarium, including, without limitation, dead animals, strictly in accordance
with Legal Requirements.  At such time as Tenant is not the only direct tenant
or occupant of the Building, (i) Landlord shall have the right, from time to
time by written notice to Tenant, to promulgate reasonable rules and regulations
with respect to the operation of the vivarium so as to minimize any adverse
effects that such operation may have on other occupants of the Building,
including without limitation, regulations as to noise mitigation, (ii)
Transportation to and from the Premises of any animals, animal waste, food or
supplies relating to any animals maintained from time to time in any animal
storage areas of the Premises (“Animal Transportation”) shall be subject to this
Section 4.3 and Landlord’s reasonable rules and regulations therefor (which may
include, inter alia, consideration for the multi-tenant nature of the Building,
if applicable, and the permitted path of any Animal Transportation), (iii)
Animal Transportation shall only occur from 6 PM to 7 AM, and (iv) at no time
shall any animals, animal waste, food or supplies relating to the animals be
brought into, transported through, or delivered to the lobby of the Building or
be transported within the Building in elevators other than the freight
elevator.  In addition, at all times that animals are transported to and from
the Premises, they shall be transported in an appropriate cage or other
container.

12

--------------------------------------------------------------------------------

 

5.RENT; ADDITIONAL RENT

5.1Base Rent

From and after the Rent Commencement Date, Tenant shall pay to Landlord Base
Rent in equal monthly installments, in advance and without demand on the first
day of each month for and with respect to such month (except that, if the Rent
Commencement Date is any day other than the first day of a calendar month, Base
Rent due for the period between the Rent Commencement Date and the last day of
the calendar month in which the Rent Commencement Date occurs shall be due on
the Rent Commencement Date).  Unless otherwise expressly provided herein, the
payment of Base Rent and additional rent and other charges reserved and
covenanted to be paid under this Lease with respect to the Premises
(collectively, “Rent”) shall commence on the Rent Commencement Date and shall be
prorated for any partial months.  Rent shall be payable to Landlord or, if
Landlord shall so direct in writing, to Landlord’s agent or nominee, in lawful
money of the United States which shall be legal tender for payment of all debts
and dues, public and private, at the time of payment.

5.2Operating Costs

(a)Payment of Operating Costs.  From and after the Rent Commencement Date,
Tenant shall pay to Landlord, as additional rent, one hundred percent (100%) of
all Operating Costs (as defined in Exhibit 7 attached hereto).  Landlord may
make a good faith estimate of the Operating Costs for any fiscal year (wholly or
partially) occurring during the Term, and Tenant shall pay to Landlord, on the
first (1st) day of each calendar month, an amount equal to the estimated
Operating Costs for such fiscal year and/or part thereof divided by the number
of months therein.  Landlord may estimate and re-estimate the Operating Costs
and deliver a copy of the estimate or re-estimate to Tenant.  Thereafter, the
monthly installments of Operating Costs shall be appropriately adjusted in
accordance with the estimations so that, by the end of the fiscal year in
question, Tenant shall have paid all of the Operating Costs as estimated by
Landlord.  Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when the actual Operating Costs are available for
each fiscal year.  Notwithstanding anything in this Article 5 to the contrary,
Tenant shall pay to Landlord, or directly to the utility provider, all utility
costs for the Premises from and after the Commencement Date.

(b)Annual Reconciliation.  Landlord shall, within one hundred twenty (120) days
after the end of each fiscal year, deliver to Tenant a reasonably detailed
statement of the actual amount of Operating Costs for such fiscal year (“Year
End Statement”).  Failure of Landlord to provide the Year End Statement within
the time prescribed shall not relieve Tenant from its obligations hereunder.  If
the total of such monthly remittances on account of any fiscal year is greater
than the Operating Costs actually incurred for such fiscal year, then, provided
there is no Event of Default nor any event which, with the passage of time
and/or the giving of notice would constitute an Event of Default, Tenant may
credit the difference against the next installment of additional rent on account
of Operating Costs due hereunder, except that if such difference is determined
after the end of the Term, Landlord shall refund such difference to Tenant
within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord (it being
understood and agreed that if Tenant cures any default prior to the expiration
of the notice and/or cure periods set forth in Section 20.1 below, Tenant shall
then be entitled to take such credit).  If the total of such remittances is less
than the Operating Costs actually incurred for such fiscal year, Tenant shall
pay the difference to Landlord, as additional rent hereunder, within thirty (30)
days of Tenant’s receipt of an invoice therefor.  Landlord’s estimate of the
Operating Costs for the next fiscal year shall be based upon the Operating Costs
actually incurred for the prior fiscal year as reflected in the Year-End
Statement plus a reasonable adjustment based upon estimated increases in
Operating Costs.  

13

--------------------------------------------------------------------------------

 

(c)Part Years.  If the Commencement Date or the Expiration Date occurs in the
middle of a fiscal year, Tenant shall be liable for only that portion of the
Operating Costs with respect to such fiscal year within the Term.

(d)Audit Right.  Provided there is no Event of Default, Tenant may inspect or
audit Landlord’s records related to Operating Costs for any period of time
within the previous fiscal year before the audit or inspection. However, no
audit or inspection shall extend to periods of time before the Commencement
Date. Landlord shall make its books and records relating to Operating Costs for
the previous fiscal year available for inspection by Tenant within thirty (30)
days after receipt of written notice from Tenant indicating that Tenant desires
to exercise its inspection and audit rights under this Section 5.2(d).  If
Tenant fails to object to the calculation of Operating Costs on the Year-End
Statement within ninety (90) days after receipt of the Year End Statement and/or
fails to complete any such audit or inspection within one hundred eighty (180)
days after receipt of the Year End Statement, then Tenant shall be deemed to
have waived its right to object to the calculation of the Operating Costs for
the year in question and the calculation thereof as set forth on such statement
shall be final.  Tenant’s audit or inspection shall be conducted only at
Landlord’s offices or the offices of Landlord’s property manager during business
hours reasonably designated by Landlord.  Tenant shall pay the cost of such
audit or inspection.  Tenant may not conduct an inspection or have an audit
performed more than once during any fiscal year.  If such inspection or audit
reveals that an error was made in the calculation of Operating Costs previously
charged to Tenant, then, provided there is no Event of Default, Tenant may
credit the difference against the next installment of additional rent on account
of Operating Costs due hereunder, except that if such difference is determined
after the end of the Term, Landlord shall refund such difference to Tenant
within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord.  If such
inspection or audit reveals an underpayment by Tenant, then Tenant shall pay to
Landlord, as additional rent hereunder, any underpayment of any such costs, as
the case may be, within ten (10) days after receipt of an invoice
therefor.  Tenant shall maintain the results of any such audit or inspection
confidential and shall not be permitted to use any third party to perform such
audit or inspection, other than an independent firm of certified public
accountants (A) reasonably acceptable to Landlord, (B) which is not compensated
on a contingency fee basis or in any other manner which is dependent upon the
results of such audit or inspection, and (C) which executes Landlord standard
confidentiality agreement whereby is shall agree to maintain the results of such
audit or inspection confidential.  The provisions of this Section 5.2(d) shall
survive the expiration or earlier termination of this Lease.

5.3Taxes

(a)Payment of Taxes.  Tenant shall pay to Landlord, as additional rent, one
hundred percent (100%) of all Taxes (as defined in Exhibit 8 attached
hereto).  Landlord may make a good faith estimate of the Taxes to be due by
Tenant for any Tax Period (as defined in Exhibit 8 attached hereto) or part
thereof during the Term, and Tenant shall pay to Landlord, on the Commencement
Date and on the first (1st) day of each calendar month thereafter, an amount
equal to the estimated Taxes for such Tax Period or part thereof divided by the
number of months therein. Landlord may estimate and re-estimate the Taxes and
deliver a copy of the estimate or re-estimate to Tenant.  Thereafter, the
monthly installments of the Taxes shall be appropriately adjusted in accordance
with the estimations so that, by the end of the Tax Period in question, Tenant
shall have paid all of the Taxes as estimated by Landlord.  Any amounts paid
based on such an estimate shall be subject to adjustment as herein provided when
actual Taxes are available for each Tax Period.  If the total of such monthly
remittances is greater than the Taxes actually due for such Tax Period, then,
provided no Event of Default has occurred nor any event which, with the passage
of time and/or the giving of notice would constitute an Event of Default, Tenant
may credit the difference against the next installment of additional rent on
account of Taxes due hereunder, except that if such difference is determined
after the end of the Term, Landlord shall refund such

14

--------------------------------------------------------------------------------

 

difference to Tenant within thirty (30) days after such determination to the
extent that such difference exceeds any amounts then due from Tenant to Landlord
(it being understood and agreed that if Tenant cures any default prior to the
expiration of the notice and/or cure periods set forth in Section 20.1 below,
Tenant shall then be entitled to take such credit).  If the total of such
remittances is less than the Taxes actually due for such Tax Period, Tenant
shall pay the difference to Landlord, as additional rent hereunder, within
thirty (30) days of Tenant’s receipt of an invoice therefor.  Landlord’s
estimate for the next Tax Period shall be based upon the actual Taxes
attributable to the Property for the prior Tax Period plus a reasonable
adjustment based upon estimated increases in Taxes.  In the event that Payments
in Lieu of Taxes (“PILOT”), instead of or in addition to Taxes, are separately
assessed to certain portions of the Property including the Premises, Tenant
agrees, except as otherwise expressly provided herein to the contrary, to pay to
Landlord, as additional rent, the amount of such PILOT attributable to the
Premises in the same manner as provided above for the payment of Taxes.

(b)Effect of Abatements.  Appropriate credit against Taxes or PILOT shall be
given for any refund obtained by reason of a reduction in any Taxes by the
assessors or the administrative, judicial or other governmental agency
responsible therefor after deduction of Landlord’s expenditures for reasonable
legal fees and for other reasonable expenses incurred in obtaining the Tax or
PILOT refund.

(c)Part Years.  If the Commencement Date or the Expiration Date occurs in the
middle of a Tax Period, Tenant shall be liable for only that portion of the
Taxes, as the case may be, with respect to such Tax Period within the Term.

5.4Late Payments

(a)Any payment of Rent due hereunder not paid when due shall bear interest for
each month or fraction thereof from the due date until paid in full at the
annual rate of ten percent (10%), or at any applicable lesser maximum legally
permissible rate for debts of this nature (the “Default Rate”).  Acceptance of
interest or any partial payment shall not constitute a waiver of Tenant’s
default with respect to the overdue amount or prevent Landlord from exercising
any of the other rights and remedies available to Landlord under this Lease or
at law or in equity now or hereafter in effect.  Notwithstanding the foregoing,
Tenant shall be entitled to a grace period of five (5) business days after
written notice from Landlord with respect to the first late payment in any Rent
Year.

(b)For each Tenant payment check to Landlord that is returned by a bank for any
reason, Tenant shall pay a returned check charge equal to the amount as shall be
customarily charged by Landlord’s bank at the time.

(c)Money paid by Tenant to Landlord shall be applied to Tenant’s account in the
following order: first, to any unpaid additional rent, including without
limitation late charges, returned check charges, legal fees and/or court costs
chargeable to Tenant hereunder; and then to unpaid Base Rent.

5.5No Offset; Independent Covenants; Waiver

Rent shall be paid without notice or demand, and without setoff, counterclaim,
defense, abatement, suspension, deferment, reduction or deduction, except as
expressly provided herein.  TENANT WAIVES ALL RIGHTS (I) TO ANY ABATEMENT,
SUSPENSION, DEFERMENT, REDUCTION OR DEDUCTION OF OR FROM RENT, AND (II) TO QUIT,
TERMINATE OR SURRENDER THIS LEASE OR THE PREMISES OR ANY PART THEREOF, EXCEPT AS
EXPRESSLY PROVIDED HEREIN.  TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE
OBLIGATIONS OF TENANT UNDER THIS LEASE SHALL BE SEPARATE AND

15

--------------------------------------------------------------------------------

 

INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT SHALL CONTINUE TO BE PAYABLE IN
ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL CONTINUE
UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL HAVE BEEN
TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE.  LANDLORD AND TENANT
EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT NATURE OF THE OBLIGATIONS OF
TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND ACCEPTED COMMERCIAL PRACTICE
WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO THIS LEASE, AND THAT THIS
AGREEMENT IS THE PRODUCT OF FREE AND INFORMED NEGOTIATION DURING WHICH BOTH
LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL SKILLED IN NEGOTIATING AND
DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT THE ACKNOWLEDGEMENTS AND
AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL KNOWLEDGE OF THE HOLDING IN
WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708 (2002).  SUCH ACKNOWLEDGEMENTS,
AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL INDUCEMENT TO LANDLORD ENTERING
INTO THIS LEASE.

5.6Survival

Any obligations under this Article 5 which shall not have been paid at the
expiration or earlier termination of the Term shall survive such expiration or
earlier termination and shall be paid when and as the amount of same shall be
determined and be due.

6.RESERVED

7.SECURITY DEPOSIT/ LETTER OF CREDIT

7.1Amount

Within ten (10) business days following the Execution Date, Tenant shall deliver
to Landlord an irrevocable letter of credit which shall (a) be in the amount
specified in the Lease Summary Sheet and otherwise in the form attached hereto
as Exhibit 9; (b) issued by a FDIC insured financial institution (i) reasonably
acceptable to Landlord upon which presentment may be made in Boston,
Massachusetts or by mail or electronic presentation, and (ii) which satisfies
the Minimum Rating Agency Threshold and the Minimum Capital Threshold (as such
terms are hereinafter defined), it being acknowledged and agreed that Silicon
Valley Bank, provided it continues to satisfy the Minimum Rating Agency
Threshold and the Minimum Capital Threshold, is hereby deemed to be an
acceptable issuer; and (c) be for a term of one (1) year, subject to extension
in accordance with the terms hereof (the “Letter of Credit”).  The Letter of
Credit shall be held by Landlord, without liability for interest, as security
for the faithful performance by Tenant of all of the terms, covenants and
conditions of this Lease by the Tenant to be kept and performed during the Term.
In no event shall the Letter of Credit be deemed to be a prepayment of Rent nor
shall it be considered a measure of liquidated damages.  Unless the Letter of
Credit is automatically renewing, at least thirty (30) days prior to the
maturity date of the Letter of Credit (or any replacement Letter of Credit),
Tenant shall deliver to Landlord a replacement Letter of Credit which shall have
a maturity date no earlier than the next anniversary of the Commencement Date or
one (1) year from its date of delivery to Landlord, whichever is later.  

16

--------------------------------------------------------------------------------

 

So long as (i) there have not been two (2) or more Events of Default as of the
applicable date of the reduction, (ii) there is no Event of Default with respect
to a monetary obligation of Tenant as of the date of the reduction, and (iii)
there is no material adverse change in Tenant’s chief financial officer and
audited financials, then the face amount of the Letter of Credit may be reduced
by Tenant to  (w) $1,592,500.00 at the commencement of the second Rent Year, (x)
$1,274,000.00 at the commencement of the third Rent Year, and (y) $955,500.00 at
the commencement of the fourth Rent Year.  Landlord shall, at no cost to
Landlord, cooperate with Tenant and the issuer of the Letter of Credit in
connection with any such reduction of the Letter of Credit, if applicable.

7.2Application of Proceeds of Letter of Credit

Upon any monetary default or non-monetary Event of Default of Tenant under this
Lease, or if any proceeding shall be instituted by or against Tenant pursuant to
any of the provisions of any Act of Congress or State law relating to
bankruptcy, reorganizations, arrangements, compositions or other relief from
creditors (and, in the case of any proceeding instituted against it, if Tenant
shall fail to have such proceedings dismissed within thirty (30) days) or if
Tenant is adjudged bankrupt or insolvent as a result of any such proceeding, or
upon the end of the Term if there remains any uncured default of which Tenant
shall have received notice, Landlord in its sole discretion may draw down all or
a part of the Letter of Credit.  The balance of any Letter of Credit cash
proceeds shall be held in accordance with Section 7.5 below.  Should the entire
Letter of Credit, or any portion thereof, be drawn down by Landlord, Tenant
shall, upon the written demand of Landlord, deliver a replacement Letter of
Credit in the amount drawn, and Tenant’s failure to do so within ten (10) days
after receipt of such written demand shall constitute an additional Event of
Default hereunder without further notice or an opportunity to cure.  The
application of all or any part of the cash proceeds of the Letter of Credit to
any obligation or default of Tenant under this Lease shall not deprive Landlord
of any other rights or remedies Landlord may have nor shall such application by
Landlord constitute a waiver by Landlord.

7.3Transfer of Letter of Credit

In the event that Landlord transfers its interest in the Premises, Tenant shall
upon notice from and at no cost to Landlord, deliver to Landlord an amendment to
the Letter of Credit or a replacement Letter of Credit naming Landlord’s
successor as the beneficiary thereof. If Tenant fails to deliver such amendment
or replacement within ten (10) days after written notice from Landlord, Landlord
shall have the right to draw down the entire amount of the Letter of Credit and
hold the proceeds thereof in accordance with Section 7.5 below.

7.4Credit of Issuer of Letter of Credit

The “Minimum Rating Agency Threshold” shall mean that the issuing bank has
outstanding unsecured, uninsured and unguaranteed senior long-term indebtedness
that is then rated (without regard to qualification of such rating by symbols
such as “+” or “-” or numerical notation) “Baa” or better by Moody’s Investors
Service, Inc. and/or “BBB” or better by Standard & Poor’s Rating Services, or a
comparable rating by a comparable national rating agency designated by Landlord
in its discretion.  The “Minimum Capital Threshold” shall mean that the issuing
bank has combined capital, surplus and undivided profits of not less than
$10,000,000,000.   If the issuer of the Letter of Credit fails to satisfy either
or both of the Minimum Rating Agency Threshold or the Minimum Capital Threshold,
Tenant shall be required to deliver a substitute letter of credit from another
issuer reasonably satisfactory to the Landlord and that satisfies both the
Minimum Rating Agency Threshold and the Minimum Capital Threshold not later than
ten (10) business days after Landlord notifies Tenant of such failure.

17

--------------------------------------------------------------------------------

 

7.5Security Deposit

Landlord shall hold the balance of proceeds remaining after a draw on the Letter
of Credit (hereinafter referred to as the “Security Deposit”) as security for
Tenant’s performance of all its Lease obligations.  After a monetary default or
non-monetary Event of Default of Tenant under this Lease, or upon the end of the
Term if there remains any uncured default of which Tenant shall have received
notice, Landlord may apply the Security Deposit, or any part thereof, to
Landlord’s damages without prejudice to any other Landlord remedy.  Should
Landlord apply all or any portion of the Security Deposit, Tenant shall, upon
the written demand of Landlord, deliver cash in the amount applied, and Tenant's
failure to do so within twenty (20) days after receipt of such written demand
shall constitute an additional Event of Default hereunder without further notice
or opportunity to cure.  Additionally, if Landlord applies all or any portion of
the Security Deposit as aforesaid, Tenant shall have the right to deliver a
replacement Letter of Credit in the form and amount required hereunder, and upon
receipt of such replacement Letter of Credit, Landlord shall return the
unapplied Security Deposit to Tenant.  Landlord has no obligation to pay
interest on the Security Deposit and may co-mingle the Security Deposit with
Landlord’s funds.  Provided that any uncured Event of Default does not
then-exist, if Landlord conveys its interest under this Lease, the Security
Deposit, or any part not applied previously, shall be turned over to the grantee
in which case Tenant shall look solely to the grantee for the proper application
and return of the Security Deposit.

7.6Return of Security Deposit or Letter of Credit

Should Tenant comply with all of such terms, covenants and conditions and
promptly pay all sums payable by Tenant to Landlord hereunder, the Security
Deposit and/or Letter of Credit or the remaining proceeds therefrom, as
applicable, shall be returned to Tenant within sixty (60) days after the end of
the Term, less any portion thereof which may have been utilized by Landlord to
cure any default or applied to any actual damage suffered by Landlord.

8.RESERVED

9.UTILITIES, HVAC; WASTE REMOVAL  

9.1Electricity

Commencing on the Commencement Date, Tenant shall pay all charges for
electricity furnished to the Premises and/or any equipment exclusively serving
the Premises as additional rent, based on applicable check metering
equipment.  Tenant shall, at Tenant’s sole cost and expense, maintain and keep
in good order, condition and repair any metering equipment.  Tenant shall pay
the full amount of any charges attributable to such meter on or before the due
date therefor directly and/or reimburse Landlord for any such charges it pays
directly.

9.2Water

The Building will be connected to the Cambridge municipal water system.  The
costs of water and sewer for the Building are included in Operating Costs.  

18

--------------------------------------------------------------------------------

 

9.3Gas

Landlord shall provide a connection for natural gas service capacity for base
Building systems and Tenant’s use in the Premises at all times during the Term.
Tenant shall, at Tenant’s expense, furnish and install in a location approved by
Landlord in or near the Premises such necessary metering equipment approved by
Landlord to measure gas furnished to the Premises and any equipment exclusively
serving the same.  Tenant, at Tenant’s expense, shall maintain and keep in good
repair and condition such gas meter equipment. Commencing on the Rent
Commencement Date, Tenant shall pay the full amount of any charges attributable
to such meter(s) on or before the due date therefor directly to the supplier
thereof.  

9.4Heat, Ventilating and Air Conditioning

(a)General. Consistent with the levels provided by first class combination
office and laboratory buildings in the East Cambridge area, Landlord shall
provide to the Common Areas and the Premises HVAC service as follows: (i) with
respect to those portions of the Premises dedicated to laboratory use, heat and
air conditioning and general exhaust and ventilation 365 days per year,
twenty-four (24) hours per day, seven (7) days per week, and (ii) with respect
to those portions of the Premises dedicated to office use, heat and air
conditioning during Business Hours.  It is expressly acknowledged and agreed
that Tenant shall be solely responsible for (A) cooling any data center, server
rooms and any other similar areas located in the Premises beyond the standard
level of cooling provided, and (B) specialty exhaust, including without
limitation exhaust for H2 rooms, radiation hoods and isotope hoods, vivarium,
chemical storage rooms which require Class I, Division II classification, if
any, and any other special rooms or special Tenant equipment. All costs incurred
by Landlord to provide HVAC service to the Premises shall be reimbursed by
Tenant to Landlord as additional rent.  Such costs shall include the cost of all
utility services used in the operation of the HVAC system(s) providing HVAC
service to the Premises and all costs incurred by Landlord in the operation,
maintenance, and repair of such system(s).  In addition, to the extent Tenant
requires air conditioning service to the office portion of the Premises outside
of Business Hours, Tenant shall pay to Landlord as additional rent, a charge
reasonably calculated to represent the additional wear and tear to the base
Building HVAC system arising from Tenant’s use thereof outside of Business
Hours.  Landlord shall allocate to the Premises a portion of the total amount of
such costs incurred with respect to the Building based upon the cubic footage of
heated, chilled, and fresh air distributed in the Premises as indicated by the
energy management system serving the Building as a percentage of the aggregate
cubic footage of heated, chilled, and fresh air distributed in the entire
Building for the applicable period.  Tenant shall pay such costs monthly,
together with monthly installments of Base Rent, on an estimated basis in
amounts from time to time reasonably determined by Landlord.  From time to time,
and at least annually, Landlord shall deliver to Tenant a reasonably detailed
statement of the actual amount of such costs for the period of time since the
prior statement, together with a statement of the amounts paid by Tenant on an
estimated basis toward such costs as aforesaid.  If such statement indicates
that the estimated amounts paid by Tenant are less than Tenant’s allocable share
of the actual amount of such costs for such period of time, then Tenant shall
pay the amount of such shortfall to Landlord within thirty (30) days after
delivery of such statement.  If such statement indicates that Tenant’s estimated
payments for such period of time exceed the actual amount of such costs for such
year, then Landlord shall credit the excess against the next due installment(s)
of additional rent payable under this Section 9.4.  Whenever the air
conditioning systems are in operation, Tenant agrees to use reasonable efforts
to lower and close the blinds or drapes when necessary because of the sun’s
position, and to cooperate fully with Landlord with regard to, and to abide by
all the reasonable regulations and requirements which Landlord may prescribe for
the proper functioning and protection of the air conditioning systems.  

19

--------------------------------------------------------------------------------

 

(b)Additional Requirements. In the event Tenant requires additional air
conditioning in excess of the normal operating capacity of the base Building
HVAC system specified on Exhibit 6 for (i) personal computers in excess of an
average of one personal computer per person in occupancy of the Premises, (ii)
equipment or business machines, (iii) meeting rooms or server rooms, (iv)
laboratory and research and development uses or (v) other special purposes, or
because of occupancy, then any additional air conditioning units, chillers,
condensers, compressors, ducts, piping and other equipment may be installed by
Landlord or, at Landlord’s election, by Tenant with Landlord’s supervision, in
either case at Tenant’s sole cost and expense, but only if, in Landlord’s
reasonable judgment, the same will not (A) cause damage or injury to the
Building, (B) create a dangerous or hazardous condition, (C) unreasonably or
materially interfere with or disturb other tenants, nor (D) entail excessive or
unreasonable alterations or repairs.  Tenant shall reimburse Landlord, as
additional rent hereunder, for the cost incurred by Landlord in installing,
maintaining and operating such additional air conditioning equipment and the
charges for all utilities consumed thereby.

9.5Other Utilities; Utility Information

Subject to Landlord’s reasonable rules and regulations governing the same,
Tenant shall obtain and pay, as and when due, for all other utilities and
services consumed in and/or furnished to the Premises, together with all taxes,
penalties, surcharges and maintenance charges pertaining thereto.  Within ten
(10) business days after Landlord’s request from time to time, Tenant shall
provide Landlord with reasonably detailed information regarding Tenant’s utility
usage in the Premises.

9.6Interruption or Curtailment of Utilities

(a)When necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements which in the reasonable judgment of
Landlord are desirable or necessary to be made, Landlord reserves the right,
upon no less than twenty-four (24) hours’ notice except in the event of an
emergency, to interrupt, curtail, or stop (i) the furnishing of hot and/or cold
water, (ii) the operation of the plumbing and electric systems, and/or (iii) the
HVAC services.  Landlord shall exercise reasonable diligence to eliminate the
cause of any such interruption, curtailment, stoppage or suspension, but, except
as set forth herein, there shall be no diminution or abatement of Rent or other
compensation due from Landlord to Tenant hereunder, nor shall this Lease be
affected or any of Tenant’s obligations hereunder reduced, and Landlord shall
have no responsibility or liability for any such interruption, curtailment,
stoppage, or suspension of services or systems.  

(b)Notwithstanding anything to the contrary in this Lease contained, if the
Premises shall lack any service which Landlord is required to provide hereunder,
or if Tenant's use and occupancy of the Premises or any part thereof shall be
disturbed in violation of Section 23 hereof (thereby rendering the Premises or a
portion thereof substantially untenantable) such that, for the duration of the
Landlord Service Interruption Cure Period (hereinafter defined), the continued
operation in the ordinary course of Tenant’s business in any portion of the
Premises is materially and adversely affected, and if Tenant ceases to use the
affected portion of the Premises (the “Affected Portion”) during the period of
untenantability as the direct result of such lack of service or disturbance,
then, provided that Tenant ceases to use the Affected Portion during the
entirety of the Landlord Service Interruption Cure Period and that such
untenantability and Landlord's inability to cure such condition is not caused by
the fault or neglect of any of the Tenant Parties, Base Rent shall thereafter be
abated in proportion to such untenantability until the day such condition is
completely corrected. For purposes hereof, the “Landlord Service Interruption
Cure Period” shall be defined as five (5) consecutive business days after
Landlord’s receipt of written notice from Tenant of the condition causing
untenantability in the Affected Portion. The provisions of this Section 9.6(b)
shall not apply in the event of untenantability caused by causes beyond
Landlord’s control or if Landlord is unable to cure such condition as the result
of causes beyond Landlord’s control.  The terms and provisions of this Section
9.6(b) shall be Tenant’s sole and exclusive remedy in the event of any breach by
Landlord of Section 9.6.

20

--------------------------------------------------------------------------------

 

9.7Telecommunications Providers

Landlord shall permit access to the Building to Tenant’s Landlord- approved
telecommunications service providers, such approval not to be unreasonably
withheld, conditioned or delayed, and shall allow such telecommunications
providers to reasonably install, maintain and operate its telecommunications
equipment and cabling in the Building, subject to reasonable rules and
regulations imposed by Landlord from time to time.  Tenant is solely responsible
for contracting for telecommunications services to the Premises with the
telecommunications service provider(s) that will serve the Building, and
Landlord shall have no liability to Tenant whatsoever for any disruption to, or
interference with, telecommunications services to the Premises.

9.8Trash Removal

Throughout the Term, Tenant shall, at its sole cost and expense keep any Trash
in vermin-proof containers within the interior of the Premises until removed.
Tenant, at its sole cost and expense, shall furnish a service for recycling and
removal of Trash from the Premises.  If any Legal Requirements or the trash
removal company requires that any substances in the Premises be disposed of
separately from ordinary trash, Tenant shall make arrangements at Tenant’s
expense for such disposal directly with a qualified and licensed disposal
company at a lawful disposal site. Tenant shall locate the Trash dumpster
serving the Building in a location reasonably acceptable to Landlord.  Landlord
hereby agrees that the location of the Trash dumpster as of the Execution Date
is an acceptable location.

9.9Landlord Services

Subject to reimbursement pursuant to Section 5.2 above, and subject further to
Landlord’s Force Majeure, Landlord shall provide the services described in
Exhibit 10 attached hereto and made a part hereof (“Landlord’s Services”).  All
costs incurred in connection with the provision of Landlord’s Services shall be
included in Operating Costs, except to the extent specifically excluded in such
Exhibit 7.

10.MAINTENANCE AND REPAIRS

10.1Maintenance and Repairs by Tenant

Tenant shall keep the Premises (including all electronic, phone and data cabling
and related equipment serving the Premises), fixtures, lighting, electrical
equipment and wiring, non-structural walls, interior windows, floor coverings,
doors and door frames and plate glass (provided that Landlord shall have the
right to repair plate glass at Tenant’s cost) neat and clean and free of
insects, rodents, vermin and other pests and, subject to Section 9.7 above,
Trash, and in such good repair, order and condition as the same are in on the
Commencement Date or in such better condition as the Premises may be put in
during the Term, reasonable wear and tear and damage by insured Casualty
excepted.  Tenant shall be solely responsible, at Tenant’s sole cost and
expense, for the proper maintenance and repair of all building systems,
sanitary, electrical, heating, air conditioning, plumbing, security or other
systems and of all equipment and appliances, including the HVAC air distribution
systems (excluding only the Base Building Systems, as hereinafter defined),
provided that Landlord shall have the right to repair the same at Tenant’s
cost.  Tenant agrees to provide regular maintenance by contract with a reputable
qualified service contractor for the heating and air conditioning, electrical,
plumbing and life-safety equipment servicing the Premises. Such maintenance
contract and contractor shall be subject to Landlord’s reasonable approval.
Tenant, at Landlord’s request, shall at reasonable intervals provide Landlord
with copies of such contracts and maintenance and repair records and/or reports.

21

--------------------------------------------------------------------------------

 

10.2Maintenance and Repairs by Landlord

Except as otherwise provided in Article 15, and subject to Tenant’s obligations
in Section 10.1 above, Landlord shall maintain the roof, Building structure
(including the foundation, structural floor slabs and columns), exterior window
frames, loading dock(s), Parking Area, and the Building’s central heating and
cooling plant and central electrical, plumbing and mechanical systems, including
the elevators (collectively, the “Base Building Systems”) in reasonable repair,
order and condition  and in compliance with Legal Requirements.    All costs
incurred by Landlord under this Section 10.2 shall be included in Operating
Costs as provided in Section 5.2 except to the extent specifically excluded in
such Exhibit 7.  

10.3Accidents to Sanitary and Other Systems

Tenant shall give to Landlord prompt notice of any fire or accident in the
Premises or in the Building and of any damage to, or defective condition in, any
part or appurtenance of the Building including the sanitary, electrical,
ventilation, heating and air conditioning or other systems located in, or
passing through, the Premises.  Except as otherwise provided in Article 15, and
subject to Tenant’s obligations in Section 10.1 above, such damage or defective
condition shall be remedied by Landlord with reasonable diligence, but, subject
to Section 14.5 below, if such damage or defective condition was caused by any
of the Tenant Parties, the cost to remedy the same shall be paid by Tenant.

10.4Floor Load--Heavy Equipment

Tenant shall not place a load upon any floor of the Premises exceeding the floor
load per square foot of area which such floor was designed to carry and which is
allowed by Legal Requirements.  Landlord reserves the right to prescribe the
weight and position of all safes, heavy machinery, heavy equipment, freight,
bulky matter or fixtures (collectively, “Heavy Equipment”), which shall be
placed so as to distribute the weight.  Heavy Equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
reasonable judgment to absorb and prevent vibration, noise and annoyance. Tenant
shall not move any Heavy Equipment into or out of the Building without giving
Landlord prior written notice thereof and observing all of Landlord’s Rules and
Regulations with respect to the same.  If such Heavy Equipment requires special
handling, Tenant agrees to employ only persons holding a Master Rigger’s License
to do said work, and that all work in connection therewith shall comply with
Legal Requirements.  Any such moving shall be at the sole risk and hazard of
Tenant and Tenant will defend, indemnify and save Landlord and Landlord’s agents
(including its property manager), contractors and employees (collectively with
Landlord, the “Landlord Parties”) harmless from and against any and all claims,
damages, judgments, losses, penalties, costs, expenses and fees (including
reasonable legal fees) (collectively, “Claims”) resulting directly or indirectly
from such moving.  Proper placement of all Heavy Equipment in the Premises shall
be Tenant’s responsibility.

11.ALTERATIONS AND IMPROVEMENTS BY TENANT

11.1Landlord’s Consent Required

Tenant shall not make any alterations, decorations, installations, removals,
additions or improvements, including a vivarium not to exceed 3,500 square feet,
(collectively, “Alterations”) in or to the Premises without Landlord’s prior
written approval of the contractor(s), written plans and specifications, a time
schedule therefor and the items listed in Exhibit 11 attached hereto and made a
part hereof.  Landlord reserves the right to require that Tenant use Landlord’s
preferred vendor(s) for any Alterations that involve roof penetrations, alarm
tie-ins, sprinklers, fire alarm and other life safety equipment.  Tenant shall
not make any amendments or additions to plans and specifications approved by

22

--------------------------------------------------------------------------------

 

Landlord without Landlord’s prior written consent.  Landlord’s approval of
non-structural Alterations shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, Landlord may withhold its consent in
its sole discretion (a) to any Alteration to or affecting the roof and/or
building systems, (b) with respect to matters of aesthetics relating to
Alterations to or affecting the exterior of the Building, (c) to any Alteration
affecting the Building structure, and (d) to any Alteration enlarging the
rentable square footage of the Premises.  Notwithstanding the foregoing,
Landlord’s consent shall not be required with respect to any Alterations that
are purely decorative in nature nor with respect to any Alterations costing less
than $50,000 in any one instance ($150,000 in the aggregate per year), up to a
maximum of three (3) such Alterations per year, so long as such Alterations do
not affect the roof, Building systems or Building exterior or require the
issuance of a building permit or any other governmental approval (each, a
“Permitted Alteration”), provided Tenant shall provide Landlord with reasonably
detailed prior written notice thereof.  Tenant shall be responsible for all
elements of the design of Tenant’s plans (including compliance with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14)
business days in advance of any proposed construction, with, to the extent
applicable, plans, specifications, bid proposals, certified stamped engineering
drawings and calculations by Tenant’s engineer of record or architect of record
(including connections to the Building’s structural system, modifications to the
Building’s envelope, non-structural penetrations in slabs or walls, and
modifications or tie-ins to life safety systems), code compliance
certifications, work contracts, requests for laydown areas and such other
information concerning the nature and cost of the Alterations as Landlord may
reasonably request.  Landlord shall have no liability or responsibility for any
claim, injury or damage alleged to have been caused by the particular materials
(whether building standard or non-building standard), appliances or equipment
selected by Tenant in connection with any work performed by or on behalf of
Tenant.  Except as otherwise expressly set forth herein, all Alterations shall
be done at Tenant’s sole cost and expense and at such times and in such manner
as Landlord may from time to time reasonably designate.  To the extent
applicable, Tenant shall provide Landlord with reproducible record drawings (in
CAD format) of all Alterations (including the Tenant Improvements) within sixty
(60) days after completion thereof.  If Tenant shall make any Alterations,
including a vivarium, then Landlord may elect, not later than the time of
Landlord’s approval thereof (or as soon as reasonably possible and in any event
within thirty (30) days after receipt of reasonably detailed notice regarding
any Permitted Alterations), to require Tenant at the expiration or sooner
termination of the Term to restore the Premises to substantially the same
condition as existed immediately prior to the Alterations, provided however, if
Landlord has elected pursuant to this sentence to require Tenant to remove the
Alterations at the expiration or sooner termination of the Term, Landlord, in
its sole discretion, may elect at any time prior to the at the expiration or
sooner termination of the Term for Tenant to pay to Landlord fifty percent (50%)
of the restoration costs with respect to any such Alterations, as such costs are
reasonably determined by Landlord, in lieu of Tenant being required to remove
such Alteration. If Landlord does not timely elect to require such removal, then
any such Alterations shall become part of the Premises upon installation, and
shall be surrendered with the Premises at the end of the Term.  Subject to the
terms and conditions set forth in this Article 11, Tenant shall have the right
to install and maintain a card access system in the Premises.  Tenant, at its
sole cost and expense, shall furnish to Landlord a reasonable number of devices
required to access the Premises.

23

--------------------------------------------------------------------------------

 

11.2Supervised Work

Landlord and Tenant recognize that to the extent Landlord permits Tenant to
perform any Alterations outside the Premises and/or affecting the Building
systems, or if required by Legal Requirements, Landlord may need to make
arrangements to have supervisory personnel on site.  Accordingly, Landlord and
Tenant agree as follows:  Tenant shall give Landlord at least two (2) business
days’ prior written notice of any proposed Alterations outside the Premises
and/or affecting the Building systems (the “Supervised Work”).  Tenant shall
reimburse Landlord, within thirty (30) days after demand therefor, for the
reasonable cost of Landlord’s supervisory personnel overseeing the Supervised
Work.

11.3Harmonious Relations

Tenant agrees that it will not, either directly or indirectly, use any
contractors and/or materials if their use will create any difficulty, whether in
the nature of a labor dispute or otherwise, with other contractors and/or labor
engaged by Tenant or Landlord or others in the construction, maintenance and/or
operation of the Property or any part thereof.  In the event of any such
difficulty, upon Landlord’s request, Tenant shall cause all contractors,
mechanics or laborers causing such difficulty to leave the Property immediately.

11.4Liens

No Alterations shall be undertaken by Tenant until Tenant has made provision for
written waiver of liens from all contractors for such Alteration and taken other
appropriate protective measures approved and/or required by Landlord.  If the
cost of such Alteration exceeds $50,000, then Tenant shall either: (a)
demonstrate to Landlord, to Landlord’s reasonable satisfaction, that Tenant is
able to pay for the cost of such Alteration, or (b) provide to Landlord
security, in form and amount reasonably satisfactory to Landlord (such as a
letter or credit, escrowed funds, payment, surety payment and performance bonds
or a guaranty) securing Tenant’s obligation to pay the entire cost of such
Alterations.  Any mechanic’s lien filed against the Premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) days after Tenant has
received written notice of such filing, at Tenant’s expense, by paying such
amount described in such mechanics lien or filing a bond required by law or
otherwise.

11.5General Requirements

Unless Landlord and Tenant otherwise agree in writing, Tenant shall (a) obtain
Landlord’s written approval (which approval shall not be unreasonably withheld,
conditioned or delayed) of any and all building permit applications relating to
Alterations to the Premises prior to submission thereof; (b)  procure or cause
others to procure on its behalf all necessary permits before undertaking any
Alterations in the Premises and provide copies thereof to Landlord; (c) perform
all of such Alterations in a good and workmanlike manner, employing materials of
good quality and in compliance with Landlord’s construction rules and
regulations, all insurance requirements of this Lease, and Legal Requirements;
and (d) defend, indemnify and hold the Landlord Parties harmless from and
against any and all Claims occasioned by or growing out of such
Alterations.  Tenant shall cause contractors employed by Tenant to (i) carry the
insurance specified in Exhibit 11A and (ii) submit certificates evidencing such
coverage to Landlord prior to the commencement of any such Alterations.  Tenant
shall cause its contractors, suppliers, and vendors to comply with Landlord’s
reasonable requirements prior to entering the Premises, which may include
executing Landlord’s customary right of entry agreement.  If Landlord reasonably
determines that, in connection with Alterations by Tenant, (A) any base Building
system (including the fire alarm system) should be or is required to be shut
down, and/or (B) base Building mechanical system filters be changed pre- or
post-construction, Tenant shall reimburse Landlord for the reasonable
out-of-pocket costs incurred by Landlord in connection therewith.

24

--------------------------------------------------------------------------------

 

12.SIGNAGE

12.1Restrictions

Landlord, at its sole cost and expense, shall provide code-compliant egress
signage.  Tenant shall have the right to install Building standard signage
identifying Tenant’s business at the entrance to the Premises, which signage
shall be (a) at Tenant’s sole cost and expense, and (b) subject to Landlord’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) with respect to size, location, and design
thereof.  Provided that Tenant is occupying at least fifty percent (50%) of the
rentable area of the Building, Tenant shall also have the exclusive right to
install signage identifying Tenant’s business on the exterior of the Building
(a) at Tenant’s sole cost and expense and (b) subject to (i) all Legal
Requirements and (ii) Landlord’s review and prior written approval or the plans
and specifications thereof, which approval shall not be unreasonably withheld,
conditioned or delayed.  The foregoing exterior signage right is personal to
Intellia Therapeutics, Inc. or any assignee of this Lease pursuant to a Transfer
under Section 13.7 below.  Subject to the foregoing, Tenant shall not place or
suffer to be placed or maintained on the exterior of the Building, or any part
of the interior of the Building visible from the exterior thereof, any sign,
banner, advertising matter or any other thing of any kind, and shall not place
or maintain any decoration, letter or advertising matter on the glass of any
window or door of the Premises without first obtaining Landlord’s written
approval which approval shall not be unreasonably withheld, conditioned or
delayed. As part of Landlord’s Base Building Work, Landlord has provided Tenant
with building standard window blinds, and Tenant may not remove such building
standard blinds without Landlord’s prior written consent.

13.ASSIGNMENT, MORTGAGING AND SUBLETTING

13.1Landlord’s Consent Required

Tenant shall not, without Landlord’s prior written consent, which consent may be
withheld in Landlord’s sole discretion, mortgage or otherwise encumber this
Lease or the Premises in whole or in part.  Except as expressly otherwise set
forth in Section 13.7 below, Tenant shall not, without Landlord’s prior written
consent, assign, sublet, license or transfer this Lease or the Premises in whole
or in part whether by changes in the ownership or control of Tenant, or any
direct or indirect owner of Tenant, whether at one time or at intervals, by sale
or transfer of stock, partnership or beneficial interests, operation of law or
otherwise, or permit the occupancy of all or any portion of the Premises by any
person or entity other than Tenant’s employees (each of the foregoing, a
“Transfer”).  Any purported Transfer made without Landlord’s consent, if
required hereunder, shall be void and confer no rights upon any third person,
provided that if there is a Transfer, Landlord may collect rent from the
transferee without waiving the prohibition against Transfers, accepting the
transferee, or releasing Tenant from full performance under this Lease.  In the
event of any Transfer in violation of this Article 13, Landlord shall have the
right to terminate this Lease upon thirty (30) days’ written notice to Tenant
given within sixty (60) days after receipt of written notice from Tenant to
Landlord of any Transfer, or within one (1) year after Landlord first learns of
the Transfer if no notice is given. No Transfer shall relieve Tenant of its
primary obligation as party Tenant hereunder, nor shall it reduce or increase
Landlord’s obligations under this Lease.

13.2Landlord’s Recapture Right

(a)Subject to Section 13.7 below, Tenant shall, prior to making an assignment of
Tenant’s interest in this Lease or offering or advertising either (i) fifty
percent (50%) or more of the Premises or (ii) the entire second (2nd) floor of
the Building for a Transfer or accepting an offer for a Transfer with respect to
either (i) fifty percent (50%) or more of the Premises or (ii) the entire second
(2nd) floor of the Building, give a written notice (the “Recapture Notice”) to
Landlord which: (a) states

25

--------------------------------------------------------------------------------

 

that Tenant desires to make a Transfer with respect to either (i) fifty percent
(50%) or more of the Premises or (ii) the entire second (2nd) floor of the
Building, as applicable, (b) identifies the affected portion of the Premises
(the “Recapture Premises”), or indicates that Tenant proposes to assign its
interest in this Lease (for purposes of clarity, a Transfer to an Affiliated
Entity or Successor as described in Section 13.7 below or a Transfer with
respect to less than fifty percent (50%) of the Premises, provided such Transfer
is not with respect to the entire second (2nd) floor of the Building, shall not
require a Recapture Notice nor give Landlord any right to recapture the Premises
(or any portion thereof)), and (c) offers to Landlord to terminate this Lease
with respect to the Recapture Premises. Landlord shall have fifteen (15)
business days within which to respond to the Recapture Notice.  In the event
Landlord fails to respond to such Recapture Notice within such fifteen (15)
business day period, Landlord shall be deemed to have waived its right to
recapture the Recapture Premises with respect to such particular
Transfer.  However, in the event Landlord elects to accept the offer set forth
in the Recapture Notice, Landlord and Tenant shall enter into an amendment of
this Lease documenting such recapture within thirty (30) days following
Landlord’s exercise of such recapture right, subject to Section 13.2(c) below.
For the purposes of this Section 13.2, business days shall exclude those days
occurring on or between December 23 and January 1 in any calendar year.

(b)If Tenant does not enter into a Transfer on the terms and conditions
contained in the Recapture Notice on or before the date which is one hundred
eighty (180) days after the earlier of:
(x) the expiration of the 15-business day period specified in Section 13.2(a)
above, or (y) the date that Landlord notifies Tenant that Landlord will not
accept Tenant’s offer contained in the Recapture Notice, time being of the
essence, then prior to entering into any Transfer after such 180-day period,
Tenant must deliver to Landlord a new Recapture Notice in accordance with
Section 13.2(a) above.

(c)Notwithstanding anything to the contrary contained herein, if Landlord
notifies Tenant that it accepts the offer contained in the Recapture Notice or
any subsequent Recapture Notice, Tenant shall have the right, for a period of
fifteen (15) days following receipt of such notice from Landlord, time being of
the essence, to notify Landlord in writing that it wishes to withdraw such offer
and this Lease shall continue unmodified and in full force and effect.

13.3Standard of Consent to Transfer

Subject to Landlord’s rights set forth in Section 13.2 to terminate the Lease or
suspend the Term, Landlord agrees that, subject to the provisions of this
Article 13, Landlord shall not unreasonably withhold, condition or delay its
consent to a Transfer at fair market rent and otherwise on the terms contained
in the Recapture Notice.  It shall be reasonable for Landlord to withhold its
consent to a Transfer (a) if the proposed assignee or sublessee, as the case may
be (a “Transferee”) will not use the Premises for the Permitted Uses, or (b) if,
in Landlord’s reasonable opinion: the Transferee (i) does not have a tangible
net worth and other financial indicators sufficient to meet the Transferee’s
obligations under the Transfer instrument in question; (ii) does not have a
business reputation compatible with the operation of a first-class combination
laboratory, research, development and office building; and/or (c) intends to use
the space subject to the Transfer for a use that violates any exclusive or
restrictive use provisions then in effect with respect to any portion of the
Property.  

13.4Listing Confers no Rights

The listing of any name other than that of Tenant, whether on the doors of the
Premises or on the Building directory, or otherwise, shall not operate to vest
in any such other person, firm or corporation any right or interest in this
Lease or in the Premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

26

--------------------------------------------------------------------------------

 

13.5Profits In Connection with Transfers

Excluding any Transfer to an Affiliated Entity or Successor, as described in
Section 13.7 below, that is a bona fide transaction without the intent to evade
the purposes of this Section 13.5, Tenant shall, within thirty (30) days of
receipt thereof, pay to Landlord fifty percent (50%) of any rent, sum or other
consideration to be paid or given in connection with any Transfer, either
initially or over time, after deducting the reasonable out-of-pocket legal fees,
brokerage commissions, marketing expenses, tenant improvement funds expended by
Tenant, alterations, cash concessions and free rent actually paid by Tenant and
unamortized improvements paid for by Tenant in connection with such Transfer, in
excess of Rent hereunder as if such amount were originally called for by the
terms of this Lease as additional rent with such amount being amortized on a
straight line basis over the term of any sublease, or with respect to any
assignment of this Lease, the remaining Term.  Landlord and Tenant shall
mutually agree on the amount of the payments set forth in this Section 13.5
prior to Tenant entering into any sublease or assignment.

13.6Prohibited Transfers

Notwithstanding any contrary provision of this Lease, Tenant shall have no right
to make a Transfer unless on both (i) the date on which Tenant notifies Landlord
of its intention to enter into a Transfer and (ii) the date on which such
Transfer is to take effect, there is not a Tenant monetary default or
non-monetary Event of Default.  Notwithstanding anything to the contrary
contained herein, Tenant agrees that in no event shall Tenant make a Transfer to
(a) any government agency; or (b) any tenant, subtenant or occupant of other
space in the Property; or (c) any entity with whom Landlord, or any affiliate of
Landlord shall have negotiated for space in the Property, or in any such
affiliate’s properties, in the six (6) months immediately preceding such
proposed Transfer.

13.7Permitted Transfers

Provided no default of Tenant then-exists, Tenant shall have the right to make a
Transfer without obtaining Landlord’s prior written consent, to (a) an
Affiliated Entity (hereinafter defined) so long as such entity remains in such
relationship to Tenant, and (b) a Successor, provided that (i) Tenant shall
notify Landlord in writing at least thirty (30) days prior to the effectiveness
of such Transfer to the extent not prohibited by Legal Requirements or any
applicable transaction documents (in which case, Tenant shall notify Landlord in
writing promptly following the expiration of any such prohibition), which such
notice shall include (A) with respect to a Transfer to an Affiliated Entity,
evidence reasonably satisfactory to Landlord that such Affiliated Entity has the
financial wherewithal to meet its obligations under this Lease, that it meets
the definition of Affiliated Entity under clause (yy) of this Section 13.7 and
that such Affiliated Entity has a Tangible Net Worth (as hereinafter defined)
that satisfies the requirements of this Section 13.7, or (B) with respect to a
Transfer to a Successor, evidence reasonably satisfactory to Landlord that such
Successor has a Tangible Net Worth (as hereinafter defined) that satisfies the
requirements of this Section 13.7, (ii) prior to or simultaneously with any
assignment pursuant to this Section 13.7, such Affiliated Entity or Successor,
as the case may be, and Tenant execute and deliver to Landlord an assignment and
assumption agreement in form and substance reasonably acceptable to Landlord
whereby such Affiliated Entity or Successor, as the case may be, shall agree to
be independently bound by and upon all the covenants, agreements, terms,
provisions and conditions set forth in the Lease on the part of Tenant to be
performed, and whereby such Affiliated Entity or Successor, as the case may be,
shall expressly agree that the provisions of this Article 13 shall,
notwithstanding such Transfer, continue to be binding upon it with respect to
all future Transfers, and (iii) such Affiliated Entity or Successor, as the case
may be, has a net worth, computed in accordance with generally accepted
accounting principles consistently applied, at least equal to the greater of (1)
the Tangible Net Worth of Tenant immediately prior to such Transfer, or (2) the
Tangible Net Worth of Tenant herein named on the

27

--------------------------------------------------------------------------------

 

Execution Date.  For the purposes hereof, an “Affiliated Entity” shall be
defined as any entity (xx) that has the financial wherewithal to meet its
obligations under the Transfer instrument; and (yy) which is controlled by, is
under common control with, or which controls Tenant.  As used herein, “control”
means direct or, either together with others acting as a group or otherwise,
indirect ownership or possession of the right or power, by vote of stockholders
or directors, or by contract, agreement or other arrangements, or otherwise, to
direct, determine, prevent or otherwise dictate managerial, operational or other
actions or activities of any such person, firm or corporation.  For the purposes
hereof, “Successor” shall mean any entity into or with which Tenant is merged or
with which Tenant is consolidated or which results from any other form of
corporate reorganization or which acquires all or substantially all of Tenant’s
stock or assets, provided that the surviving entity shall have a net worth and
other financial indicators sufficient to meet Tenant’s obligations
hereunder.  For the purposes hereof, “Tangible Net Worth” shall mean the excess
of total assets over total liabilities (in each case, determined in accordance
with GAAP) excluding from the determination of total assets all assets which
would be classified as intangible assets under GAAP, including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises.
Notwithstanding the provisions of this Section 13.7, no transaction or series of
transactions which are effected solely for the purpose of qualifying as a
transaction which does not require Landlord’s consent (i.e. and thereby avoiding
the operation of the provisions of this Article 13) shall be permitted pursuant
to this Section 13.7.

13.8Investment Policies

Notwithstanding anything to the contrary contained herein, Tenant may not enter
into any Transfer with any person or entity if the identity of such person or
entity is inconsistent with the written investment policies of Landlord and/or
Landlord’s parent (as the same may change from time to time) as provided to
Tenant by Landlord prior to Landlord’s receipt of Tenant’s notice of such
proposed Transfer, and any such Transfer shall be void ab initio.  The
provisions of this Section 13.8 shall apply to all Transferees, including
Affiliated Entities and Successors. Notwithstanding the foregoing, the
provisions of this Section 13.8 shall be of no further force and effect if
Landlord and/or Fee Owner are no longer affiliates of Massachusetts Institute of
Technology.

14.INSURANCE; INDEMNIFICATION; EXCULPATION

14.1Tenant’s Insurance

Tenant shall procure, pay for and keep in force throughout the Term (and for so
long thereafter as Tenant remains in occupancy of the Premises) commercial
general liability insurance and such other insurance specified on Exhibit 12
attached hereto.

During all construction by Tenant at the Premises (including the Tenant
Improvements and any Alterations), the insurance required in Exhibit 11A must be
in place.

14.2Landlord’s Insurance

Landlord shall take out and maintain in force throughout the Term hereof, in a
company or companies authorized to do business in the Commonwealth of
Massachusetts: (a) property insurance on the Building (exclusive of Tenant’s
Property (as defined in Exhibit 12), Tenant-Insured Improvements and alterations
made by other tenants or occupants) in an amount equal to the full replacement
value of the Building (exclusive of foundations and those items set forth in the
preceding parenthetical in this sentence), covering fire, vandalism, malicious
mischief, extended coverage and so-called “special form” or special cause of
loss property insurance; and (b) commercial general liability insurance against
claims of bodily injury, personal injury and property damage arising out of
Landlord’s operation of the Building

28

--------------------------------------------------------------------------------

 

in such amount as a prudent owner of similar property would carry or as
otherwise required by any Mortgagee.  The foregoing insurance may be maintained
in the form of a blanket policy covering the Building as well as other
properties owned by Landlord and Landlord’s affiliates.  Notwithstanding the
foregoing provisions of this Section 14.2, Landlord shall have the right to
self-insure all or any portion of the coverages required by this Section 14.2 so
long as (i) Landlord is, or is affiliated with, Massachusetts Institute of
Technology, or (ii) Landlord (or the entity controlling Landlord) has a tangible
net worth equal to or greater than Five Hundred Million Dollars ($500,000,000).

14.3Waiver of Subrogation; Mutual Release

Landlord and Tenant each hereby waives on behalf of itself and its property
insurers (none of which shall ever be assigned any such claim or be entitled
thereto due to subrogation or otherwise) any and all rights of recovery, claim,
action, or cause of action against the other and its agents, officers, servants,
partners, shareholders, or employees (collectively, the “Related Parties”) for
any loss or damage (excluding rights of recovery, claims, actions, and causes of
action relating to damage to the roof of the Building caused by Tenant  but
including rights of recovery, claims, actions, and causes of action relating to
damage to the roof of the Building caused by any Casualty (hereinafter defined))
that may occur to or within the Premises or the Building or any improvements
thereto, or any personal property of such party therein which is insured against
under any property insurance policy actually being maintained by the waiving
party from time to time, even if not required hereunder, or which would be
insured against under the terms of any insurance policy required to be carried
or maintained by the waiving party hereunder, whether or not such insurance
coverage is actually being maintained, including, in every instance, such loss
or damage that may be caused by the negligence of the other party hereto and/or
its Related Parties.  Landlord and Tenant hereby waives on behalf of itself and
its liability insurers (none of which shall ever be assigned any such claim or
be entitled thereto due to subrogation or otherwise) any and all rights of
recovery, claim, action, or cause of action against the other and/or its Related
Parties for any liability, loss or damage that is insured against under any
liability insurance policy actually being maintained by such from time to time,
even if not required hereunder, or which would be insured against under the
terms of any insurance policy required to be carried or maintained by such party
hereunder, whether or not such insurance coverage is actually being maintained,
including, in every instance, such loss or damage that may be caused by the
negligence of the other party and/or its Related Parties.  Landlord and Tenant
each agrees to cause appropriate clauses to be included in its insurance
policies necessary to implement the foregoing provisions.

14.4Indemnification

(a)Except to the extent caused by the gross negligence or willful misconduct of
Landlord or the Landlord Parties, but subject to Massachusetts General Laws
Chapter 186, Section 15, Tenant shall defend, indemnify and save the Landlord
Parties harmless from and against any and all Claims asserted by or on behalf of
any person, firm, corporation or public authority arising from:

(i)Tenant’s breach of any covenant or obligation under this Lease;

(ii)Any injury to or death of any person, or loss of or damage to property,
sustained or occurring in, upon, at or about the Premises or the Building;

(iii)Any injury to or death of any person, or loss of or damage to property (A)
arising out of the use or occupancy of the Premises or the Property by and/or
(B) caused by or arising from the negligence or willful misconduct of any of the
Tenant Parties; and

29

--------------------------------------------------------------------------------

 

(iv)On account of or based upon any work or thing whatsoever done (other than by
Landlord or any of the Landlord Parties) at the Premises during the Term and
during the period of time, if any, prior to the Commencement Date that any of
the Tenant Parties may have been given access to the Premises.

(b)Except to the extent caused by the negligence or willful misconduct of any of
the Tenant Parties, Landlord shall, subject to Sections 14.3, 20.9 and 25.9
hereof, defend, indemnify and save Tenant harmless from and against any and all
Claims asserted by or on behalf of any person, firm, corporation or public
authority to the extent directly arising from (i) Landlord’s breach of any
covenant or obligation under this Lease, or (ii) any injury to or death of any
person or loss of or damage to property occurring within or about the Premises
caused by or arising from the gross negligence or willful misconduct of Landlord
or any of the Landlord Parties (but subject to Massachusetts General Laws
Chapter 186, Section 15).

14.5Property of Tenant

Tenant covenants and agrees that, to the maximum extent permitted by Legal
Requirements, all of Tenant’s Property at the Premises shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Landlord, except,
subject to Section 14.5 hereof, to the extent such damage or loss is due to the
negligence or willful misconduct of any of the Landlord Parties.

14.6Limitation of Landlord’s Liability for Damage or Injury

Landlord shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except to the extent caused by or due to
the negligence or willful misconduct of any of the Landlord Parties, and then,
where notice and an opportunity to cure are appropriate (i.e., where Tenant has
an opportunity to know or should have known of such condition sufficiently in
advance of the occurrence of any such injury or damage resulting therefrom as
would have enabled Landlord to prevent such damage or loss had Tenant notified
Landlord of such condition) only after (i) notice to Landlord of the condition
claimed to constitute negligence or willful misconduct, and (ii) the expiration
of a reasonable time after such notice has been received by Landlord without
Landlord having commenced to take all reasonable and practicable means to cure
or correct such condition; and pending such cure or correction by Landlord,
Tenant shall take all reasonably prudent temporary measures and safeguards to
prevent any injury, loss or damage to persons or property.  Notwithstanding the
foregoing, in no event shall any of the Landlord Parties be liable for any loss
which is covered by insurance policies actually carried or required to be so
carried by this Lease; nor shall any of the Landlord Parties be liable for any
such damage caused by other tenants or persons in the Building or caused by
operations in construction of any private, public, or quasi-public work; nor
shall any of the Landlord Parties be liable for any latent defect in the
Premises or in the Building.

30

--------------------------------------------------------------------------------

 

14.7Tenant’s Acts--Effect on Insurance

Tenant shall not do or permit any Tenant Party to do any act or thing upon the
Premises or elsewhere in the Building which will invalidate or be in conflict
with any insurance policies or warranties covering the Building and the fixtures
and property therein; and shall not do, or permit to be done, any act or thing
upon the Premises which shall subject Landlord to any liability or
responsibility for injury to any person or persons or to property by reason of
any business or operation being carried on upon said Premises or for any other
reason.  If by reason of Tenant’s use of the Premises or the failure of Tenant
to comply with the provisions of this Lease the insurance rate applicable to any
policy of insurance shall at any time thereafter be higher than it otherwise
would be, Tenant shall reimburse Landlord upon demand for that part of any
insurance premiums which shall have been charged because of such use or failure
by Tenant, together with interest at the Default Rate until paid in full, within
ten (10) days after receipt of an invoice therefor.

15.CASUALTY; TAKING

15.1Damage

If the Premises are damaged in whole or part because of fire or other insured
casualty (“Casualty”), or if the Premises are subject to a taking in connection
with the exercise of any power of eminent domain, condemnation, or purchase
under threat or in lieu thereof (any of the foregoing, a “Taking”), then unless
this Lease is terminated in accordance with Section 15.2 below, Landlord shall
restore the Building and/or the Premises to substantially the same condition as
existed on the Commencement Date, or in the event of a partial Taking which
affects the Building and the Premises, restore the remainder of the Building and
the Premises not so Taken to substantially the same condition as is reasonably
feasible.  If, in Landlord’s reasonable judgment, any element of the
Tenant-Insured Improvements can more effectively be restored as an integral part
of Landlord’s restoration of the Building or the Premises, such restoration
shall also be made by Landlord, but at Tenant’s sole cost and expense.  Subject
to rights of Mortgagees, any act or omission by Tenant and/or Tenant’s agents,
servants, employees, contractors, subcontractors, licensees and/or subtenants
(collectively with Tenant, the “Tenant Parties”) which causes an actual delay in
the performance of Landlord’s restoration, Legal Requirements then in existence
and to delays for adjustment of insurance proceeds or Taking awards, as the case
may be, and instances of Landlord’s Force Majeure, Landlord shall use
commercially reasonable efforts to apply for any required permits within ninety
(90) days of such Casualty or partial Taking and substantially complete such
restoration within one (1) year after Landlord’s receipt of such required
permits therefor.  Upon substantial completion of such restoration by Landlord,
Tenant shall use diligent efforts to complete restoration of the Premises to
substantially the same condition as existed immediately prior to such Casualty
or Taking, as the case may be, as soon as reasonably possible.  Tenant agrees to
cooperate with Landlord in such manner as Landlord may reasonably request to
assist Landlord in collecting insurance proceeds due in connection with any
Casualty which affects the Premises or the Building.  In no event shall Landlord
be required to expend more than the Net (hereinafter defined) insurance proceeds
Landlord receives (or amount of insurance proceeds Landlord would have received
if Landlord had maintained the insurance required by this Lease) for damage to
the Premises and/or the Building or the Net Taking award attributable to the
Premises and/or the Building.  “Net” means the insurance proceeds or Taking
award actually paid to Landlord (and not paid over to a Mortgagee) less all
costs and expenses, including adjusters and attorney’s fees, of obtaining the
same.  In the fiscal year in which a Casualty occurs, there shall be included in
Operating Costs Landlord’s deductible under its property insurance
policy.  Except as Landlord may elect pursuant to this Section 15.1, under no
circumstances shall Landlord be required to repair any damage to, or make any
repairs to or replacements of, any Tenant-Insured Improvements.  Notwithstanding
the foregoing, in the event of a Casualty or Taking, Tenant’s obligation to pay
Base Rent and additional rent shall abate (in proportion to the portion of the
Premises affected by such Casualty or Taking) until the Premises are restored,
provided however, Tenant shall not be entitled to such abatement of Rent for any
period Tenant is entitled to receive business interruption insurance pursuant to
Exhibit 12.

31

--------------------------------------------------------------------------------

 

15.2Termination Rights

(a)Landlord’s Termination Rights.  Landlord may terminate this Lease upon thirty
(30) days’ prior written notice to Tenant if:

(i)any material portion of the Building or any material means of access thereto
is taken;

(ii)more than fifty percent (50%) of the Building is damaged by Casualty; or

(iii)if the estimated time to complete restoration exceeds one (1) year from the
date on which Landlord receives all required permits for such restoration.

(b)Tenant’s Termination Right.  If Landlord is so required but fails to complete
restoration of the Premises within the time frames and subject to the conditions
set forth in Section 15.1 above, then Tenant may terminate this Lease upon
thirty (30) days’ written notice to Landlord; provided, however, that if
Landlord completes such restoration within thirty (30) days after receipt of any
such termination notice, such termination notice shall be null and void and this
Lease shall continue in full force and effect.  The remedies set forth in this
Section 15.2(b) and in Section 15.2(c) below are Tenant’s sole and exclusive
rights and remedies based upon Landlord’s failure to complete the restoration of
the Premises as set forth herein.

(c)Either Party May Terminate.  In the case of any Casualty or Taking affecting
the Premises and occurring during the last twelve (12) months of the Term, then
(i) if such Casualty or Taking results in more than fifty percent (50%) of the
floor area of the Premises being unsuitable for the Permitted Uses, or (ii) the
damage to the Premises costs more than $1,000,000 to restore, then either
Landlord or Tenant shall have the option to terminate this Lease upon thirty
(30) days’ written notice to the other.  In addition, if any Mortgagee does not
release sufficient insurance proceeds to cover the cost of Landlord’s
restoration work, Landlord shall notify Tenant thereof.  In such event, unless
Landlord or Tenant agrees in writing to cover the difference, Landlord or Tenant
may terminate this Lease by written notice to the other within thirty (30) days
after such notice from Landlord.

(d)Automatic Termination.  In the case of a Taking of the entire Premises, then
this Lease shall automatically terminate as of the date of possession by the
Taking authority.

(e)Tenant shall assign to Landlord all of its right, title and interest in and
to the insurance proceeds for the Tenant Improvements, and any other Alterations
(a) if the Term shall expire prior to the completion of Tenant’s restoration
pursuant to Section 15.1 above, or (ii) if this Lease is terminated pursuant to
any provision of this Lease prior to the completion of Tenant’s restoration
pursuant to Section 15.1 above, in each case equal to the sum of (A) the
unamortized amounts paid pursuant to the Work Letter by Landlord for the Tenant
Improvements, and (B) the unamortized costs of any portion of any Alterations
that were not designated for removal pursuant to Article 11.

(f)Notwithstanding anything to the contrary contained herein, Tenant may not
terminate this Lease pursuant to this Article 15 if the Casualty in question was
caused by the negligence or willful misconduct of any of the Tenant Parties.

32

--------------------------------------------------------------------------------

 

15.3Taking for Temporary Use

If the Premises are Taken for temporary use, this Lease and Tenant’s
obligations, including without limitation the payment of Rent, shall continue,
subject to abatement as set forth in Section 15.1 above.  For purposes hereof, a
“Taking for temporary use” shall mean a Taking of ninety (90) days or less.

15.4Disposition of Awards

Except for any separate award for Tenant’s movable trade fixtures, relocation
expenses, and unamortized leasehold improvements paid for by Tenant (provided
that the same may not reduce Landlord’s award), all Taking awards to Landlord or
Tenant shall be Landlord’s property without Tenant’s participation, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such award.  Tenant may
pursue its own claim against the Taking authority.

16.ESTOPPEL CERTIFICATE.

Tenant shall at any time and from time to time within ten (10) days of receipt
of Landlord’s request, execute, acknowledge and deliver to Landlord a statement
in writing certifying that this Lease is unmodified and in full force and effect
(or if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), and the dates to which Rent has been
paid in advance, if any, stating whether or not Landlord is in default in
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default, and such other facts as
Landlord may reasonably request, it being intended that any such statement
delivered pursuant hereto may be relied upon by Landlord, any prospective
purchaser of the Building or of any interest of Landlord therein, any Mortgagee
or prospective Mortgagee thereof, any lessor or prospective lessor thereof, any
lessee or prospective lessee thereof, or any prospective assignee of any
mortgage thereof.  Time is of the essence with respect to any such requested
certificate, Tenant hereby acknowledging the importance of such certificates in
mortgage financing arrangements, prospective sales and the like.  

17.HAZARDOUS MATERIALS

17.1Prohibition

Tenant shall not, without the prior written consent of Landlord, bring or permit
to be brought to or kept at, in or on the Premises or elsewhere in the Building
or the Property
(a) any inflammable, combustible or explosive fluid, material, chemical or
substance (except for de minimis quantities of standard office and cleaning
supplies stored in compliance with Environmental Laws (hereinafter defined) and
in proper containers); and (b) any Hazardous Material (hereinafter defined),
other than the types and quantities of Hazardous Materials which are used by
Tenant in the ordinary course of Tenant’s business and are listed on Exhibit 13
attached hereto (“Tenant’s Hazardous Materials”), provided that the same shall
at all times be brought to, kept at or used in so-called ‘control areas’ (the
number and size of which shall be identified in the Approved Plans which are
subject to Landlord’s approval pursuant to the Work Letter) and in accordance
with all applicable Environmental Laws (hereinafter defined), any permit or
approval issued by any applicable governmental agency or authority and prudent
environmental practice and (with respect to medical waste and so-called
“biohazard” materials) good scientific and medical practice, and provided
further that in no event shall Tenant generate, produce, bring upon, use, store
or treat any infectious biological micro-organisms or any other Hazardous
Materials in the Premises with a risk category above the level of Biosafety
Level 2 as established and described by the Department of Health and Human
Services Publication Biosafety in

33

--------------------------------------------------------------------------------

 

Microbiological and Biomedical Laboratories (Fifth Edition) (as it may be
further revised, the “BMBL”) or such nationally recognized new or replacement
standards as may be reasonably selected by Landlord; and provided further that
to the extent any Legal Requirement sets a maximum quantity of any Hazardous
Materials which may be stored, used or brought into the Building without
additional licensing, permitting or authorizations therefor, Tenant shall not be
permitted to use, store or bring into the Building more than such maximum
quantity of such Hazardous Materials. In all events, Tenant shall comply with
all applicable provisions of the BMBL.  Tenant shall be responsible for assuring
that all laboratory uses are adequately and properly vented.  Without limiting
the foregoing, Tenant shall keep and store at the Premises only such quantities
of Tenant’s Hazardous Materials that Tenant reasonably believes to be necessary
for the conduct of its ordinary course of business and consistent with prudent
industry practice.  On or before each anniversary of the Rent Commencement Date,
and at least thirty (30) days prior to any earlier date during the 12-month
period on which Tenant intends to add a new Hazardous Material to, or materially
increase the quantity of any Hazardous Material already on, the list of Tenant’s
Hazardous Materials, Tenant shall submit to Landlord an updated list of Tenant’s
Hazardous Materials for Landlord’s review and approval, which approval shall not
be unreasonably withheld, conditioned or delayed.  Tenant shall provide such
further information concerning any Tenant’s Hazardous Materials and/or their
use, storage and/or disposal within thirty (30) days of Landlord’s reasonable
request concerning the same.  Landlord shall have the right, from time to time,
to inspect the Premises for compliance with the terms of this Section 17.1 at
Tenant’s sole cost and expense.  With respect to any Hazardous Material brought
or permitted to be brought or kept in or on the Premises or elsewhere in the
Building or the Property in accordance with the foregoing, Tenant shall (i) not
permit any such Hazardous Material to escape, be released or be disposed in or
about the Premises, the Building or the Land and (ii) within five (5) business
days of Landlord’s reasonable request, which request shall not be made more
frequently than one time per calendar year unless otherwise required by a
governmental authority or Landlord reasonably suspects, that a release of a
Hazardous Material has occurred upon the Premises, provide evidence reasonably
satisfactory to Landlord of Tenant’s compliance with all applicable
Environmental Laws including copies of all licenses, permits and registrations
that Tenant has been required to obtain prior to handling any Hazardous Material
at the Premises and that have not been previously provided to
Landlord.  Notwithstanding the foregoing, with respect to any of Tenant’s
Hazardous Materials which Tenant does not properly handle, store or dispose of
in compliance with all applicable Environmental Laws (hereinafter defined),
prudent environmental practice and (with respect to medical waste and so-called
“biohazard” materials) good scientific and medical practice, Tenant shall, upon
written notice from Landlord, no longer have the right to bring such material
into the Building or the Property until Tenant has demonstrated, to Landlord’s
reasonable satisfaction, that Tenant has implemented programs to thereafter
properly handle, store or dispose of such material.  In order to induce Landlord
to waive its otherwise applicable requirement that Tenant maintain insurance in
favor of Landlord against liability arising from the presence of radioactive
materials in the Premises, and without limiting the foregoing, Tenant hereby
represents and warrants to Landlord that at no time during the Term will Tenant
bring upon, or permit to be brought upon, the Premises any radioactive
materials, other than such radioactive materials allowed by Tenant’s existing
permit and such other radioactive materials approved by the Massachusetts
Department of Public Health Radiation Control Program of which Landlord has
provided its prior written approval, and are used, stored and disposed of in
compliance with all Legal Requirements.

 

17.2Environmental Laws

For purposes hereof, “Environmental Laws” shall mean all laws, statutes,
ordinances, rules and regulations of any local, state or federal governmental
authority having jurisdiction concerning environmental, health and safety
matters, including but not limited to any discharge by any of the Tenant Parties
into the air (including indoor air and outdoor air), surface water, sewers, soil
or groundwater of any Hazardous Material (hereinafter defined) whether within or
outside the Premises, including, without

34

--------------------------------------------------------------------------------

 

limitation (a) the Federal Water Pollution Control Act, 33 U.S.C. Section 1251
et seq., (b) the Federal Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq., (c) the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601 et seq., (d) the Toxic Substances
Control Act of 1976, 15 U.S.C. Section 2601 et seq., (e) Chapter 21C of the
General Laws of Massachusetts; and (f) Chapter 21E of the General Laws of
Massachusetts.  Tenant, at its sole cost and expense, shall comply with (i) all
Environmental Laws, and (ii) any rules, requirements and safety procedures of
the Massachusetts Department of Environmental Protection, the City of Cambridge
and any insurer of the Building or the Premises with respect to Tenant’s use,
storage and disposal of any Hazardous Materials.

17.3Hazardous Material Defined

As used herein, the term “Hazardous Material” means asbestos, oil or any
hazardous, radioactive or toxic substance, material or waste or petroleum
derivative which is or becomes regulated by any Environmental Law, including
without limitation live organisms, viruses and fungi, medical waste and any
so-called “biohazard” materials, and any material on the right to know list of
the Occupational Safety and Health Administration.  The term “Hazardous
Material” includes, without limitation, oil and/or any material or substance
which is (i) designated as a “hazardous substance,” “hazardous material,” “oil,”
“hazardous waste” or toxic substance under any Environmental Law or (ii)
contains any component now or hereafter designated as such.

17.4Testing

If any Mortgagee or governmental authority requires testing to determine whether
there has been any release of Hazardous Materials and such testing is required
as a result of the acts or omissions of any of the Tenant Parties, then Tenant
shall reimburse Landlord upon demand, as additional rent, for the reasonable
costs thereof, together with interest at the Default Rate until paid in full.
Tenant shall execute affidavits, certifications and the like, as may be
reasonably requested by Landlord from time to time concerning Tenant's best
knowledge and belief concerning the presence of Hazardous Materials in or on the
Premises, the Building or the Property.

17.5Activity and Use Limitation

Reference is hereby made to that certain Notice of Activity and Use Limitation
dated August 6, 1997 by Massachusetts Institute of Technology recorded with the
Registry on August 6, 1997 in Book 27554, Page 218, as affected by Amendment and
Ratification of Notice of Activity and Use Limitation dated as of May 1, 2002
and recorded with the Registry in book 35391, Page 448 as affected by Partial
Termination of Notice of Activity and Use Limitation dated April 30, 2009 and
recorded with the Registry in Book 52727, Page 369 (collectively, the “AUL”).
The AUL is hereby incorporated into this Lease in full by this reference.

17.6Acid Neutralization Tank.

The Premises shall be delivered by Landlord with the presently existing acid
neutralization tank in its current location (the “Acid Neutralization
Tank”).  Tenant shall obtain and maintain during the Term (a) any permit (“MWRA
Permit”) required by the Massachusetts Water Resources Authority (“MWRA”) and
(b) a wastewater treatment operator license from the Commonwealth of
Massachusetts with respect to Tenant’s use of the Acid Neutralization Tank (as
defined below) in the Building.  If and to the extent required by the Legal
Requirements, Tenant shall establish and maintain a chemical safety program
administered by a licensed, qualified individual in accordance with the
requirements of the MWRA and any other applicable governmental
authority.  Tenant shall be solely responsible for all costs

35

--------------------------------------------------------------------------------

 

incurred in connection with such chemical safety program, and, within ten (10)
business days of Landlord’s request, Tenant shall provide Landlord with such
documentation as Landlord may reasonably require evidencing Tenant’s compliance
with the requirements of (m) the MWRA and any other applicable governmental
authority with respect to such chemical safety program and (n) this
Section.  Tenant shall not introduce anything into the Acid Neutralization Tank
(x) in violation of the terms of the MWRA Permit, (y) in violation of the Legal
Requirements or (z) that would interfere with the proper functioning of the Acid
Neutralization Tank.  Tenant agrees to reasonably cooperate with Landlord in
order to obtain the MWRA Permit and the wastewater treatment operator
license.  Tenant shall reimburse Landlord within ten (10) business days after
demand for any costs incurred by Landlord as a result of Tenant’s violation of
the terms of this Section.  Costs incurred by Landlord connection with the MWRA
Permit and the Acid Neutralization Tank shall be included in Operating Costs.
Tenant shall defend, indemnify and hold harmless the Landlord Parties from and
against any and all Claims, including (a) diminution in value of the Property or
any portion thereof, (b) damages for the loss or restriction on use of rentable
or usable space or of any amenity of the Property, (c) damages arising from any
adverse impact on marketing of space in the Property or any portion thereof and
(d) sums paid in settlement of Claims that arise during or after the Term as a
result of Tenant’s improper use of the Acid Neutralization Tank.  This
indemnification by Tenant includes costs incurred in connection with any
investigation of site conditions or any clean-up, remediation, removal or
restoration required by any governmental authority arising from Tenant’s use of
the Acid Neutralization Tank.

17.7Hazardous Materials Indemnity; Remediation.  

(a)Tenant hereby covenants and agrees to indemnify, defend and hold the Landlord
Parties harmless from and against any and all Claims against any of the Landlord
Parties arising out of contamination of any part of the Property or other
adjacent property, or exacerbation of any contamination of any part of the
Property or adjacent property, which contamination or exacerbation, as the case
may be, arises as a result of: (i) the presence of Hazardous Material in the
Premises, the presence of which is caused by any act or omission of any of the
Tenant Parties, or (ii) from a breach by Tenant of its obligations under this
Article 17.  This indemnification of the Landlord Parties by Tenant includes,
without limitation, reasonable costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal or
restoration work or any other response action required by any federal, state or
local governmental agency or political subdivision because of Hazardous Material
present in the soil, soil vapor, or ground water at, on or under, or any indoor
air in, the Building based upon the circumstances identified in the first
sentence of this Section 17.7.  In the event Tenant’s indemnity obligations
under both Section 14.3 above and this Section 17.7 apply, the broader indemnity
shall be applicable.  Without limiting the foregoing, if the presence of any
Hazardous Material in the Building or otherwise at the Property is caused or
permitted by any of the Tenant Parties and results in any contamination of any
part of the Property or any adjacent property, Tenant shall promptly take all
actions at Tenant’s sole cost and expense as are necessary to return the
Property and/or the Building or any adjacent property to their condition as of
the date of this Lease, provided that Tenant shall first obtain Landlord’s
written approval of such actions, which approval shall not be unreasonably
withheld, conditioned or delayed so long as such actions, in Landlord’s
reasonable discretion, would not potentially have any adverse effect on the
Property, and, in any event, Landlord shall not withhold its approval of any
proposed actions which are required by applicable Environmental Laws.

(b)Without limiting the obligations set forth in Section 17.7(a) above, if any
Hazardous Material is in, on, under, at or about the Building or the Property as
a result of the acts or omissions of any of the Tenant Parties and results in
any contamination of any part of the Property or any adjacent property that is
in violation of any applicable Environmental Law or that requires the
performance of any response action pursuant to any Environmental Law, Tenant
shall promptly take all actions at Tenant’s sole cost and expense as are
necessary to reduce such Hazardous Material to amounts

36

--------------------------------------------------------------------------------

 

below any applicable Reportable Quantity, any applicable Reportable
Concentration and any other applicable standard set forth in any Environmental
Law such that (i) no further response actions, (ii) no Activity and Use
Limitation (as that term is defined in the Massachusetts Contingency Plan, 310
CMR 40.0000 et seq. (the “MCP”)), and (iii) no Condition, (as that term is
defined in the MCP) is or are required; provided that Tenant shall first obtain
Landlord’s written approval of such actions, which approval shall not be
unreasonably withheld, conditioned or delayed so long as such actions would not
be reasonably expected to have an adverse effect on the market value or utility
of the Property for the Permitted Uses, and in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws and comply with the provisions of Sections 17.7(b)(i), (ii),
and (iii), above (such approved actions, “Tenant’s Remediation”).

(c)In the event that Tenant fails to complete Tenant’s Remediation prior to the
end of the Term, then:

(i) until the completion of Tenant’s Remediation (as evidenced by the
certification of Tenant’s Licensed Site Professional (as such term is defined by
applicable Environmental Laws), who shall be reasonably acceptable to Landlord)
(the “Remediation Completion Date”), Tenant shall pay to Landlord, with respect
to the portion of the Premises which reasonably cannot be occupied by a new
tenant until completion of Tenant’s Remediation, (A) additional rent on account
of Operating Costs and Taxes and (B) Base Rent in an amount equal to the greater
of (1) the fair market rental value of such portion of the Premises (determined
in substantial accordance with the process described in Section 1.2 above), and
(2) Base Rent attributable to such portion of the Premises in effect immediately
prior to the end of the Term; and

(ii)Tenant shall maintain responsibility for Tenant’s Remediation and Tenant
shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with all Environmental Laws.  If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord shall have the right to either (A)
assume control of the performance of Tenant’s Remediation, in which event Tenant
shall pay all reasonable costs and expenses of Tenant’s Remediation (it being
understood and agreed that all costs and expenses of Tenant’s Remediation
incurred pursuant to contracts entered into by Tenant shall be deemed
reasonable) within thirty (30) days of demand therefor (which demand shall be
made no more often than monthly), and Landlord shall be substituted as the party
identified on any governmental filings as the party performing such Tenant’s
Remediation or (B) require Tenant to maintain responsibility for Tenant’s
Remediation, in which event Tenant shall complete Tenant’s Remediation as soon
as reasonably practicable in accordance with all Environmental Laws, it being
understood that Tenant’s Remediation shall not contain any requirement that
Tenant remediate any contamination to levels or standards more stringent than
those associated with the Property’s current office, research and development,
laboratory, and vivarium uses.

(d)Notwithstanding any term or condition of this Section 17.7 to the contrary,
in no event shall Tenant have any liability with respect to, responsibility to
indemnify Landlord (or any Landlord Parties) for, or responsibility to remediate
any Hazardous Material contamination on any part of the Property existing prior
to the Execution Date, including without limitation, any contamination described
in the AUL, but excluding the disturbance by Tenant or any other Tenant Parties
of any asbestos or asbestos containing materials that may be located in the
Premises as of the Execution Date.

37

--------------------------------------------------------------------------------

 

18.RULES AND REGULATIONS

18.1Rules and Regulations

Tenant will faithfully observe and comply with all rules and regulations
promulgated from time to time with respect to the Building, the Property and
construction within the Property of which Tenant has received prior written
notice (collectively, the “Rules and Regulations”).  The current version of the
Rules and Regulations is attached hereto as Exhibit 14.  In the case of any
conflict between the provisions of this Lease and any future rules and
regulations, the provisions of this Lease shall control.  Nothing contained in
this Lease shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations or the terms, covenants or conditions in any
other lease as against any other tenant and Landlord shall not be liable to
Tenant for violation of the same by any other tenant, its servants, employees,
agents, contractors, visitors, invitees or licensees.  

18.2Energy Conservation

Notwithstanding anything to the contrary contained herein, Landlord may
institute upon written notice to Tenant such policies, programs and measures as
may be necessary, required, or expedient for the conservation and/or
preservation of energy or energy services (collectively, the “Conservation
Program”), provided, however, that the Conservation Program does not, by reason
of such policies, programs and measures, reduce the level of energy or energy
services being provided to the Premises below the level of energy or energy
services then being provided in comparable first class combination office and
laboratory buildings in the East Cambridge/ Kendall Square area, or as may be
necessary or required to comply with Legal Requirements or standards or the
other provisions of this Lease.  Upon receipt of such notice, Tenant shall
comply with the Conservation Program.

18.3Recycling

Landlord may establish policies, programs and measures for the recycling of
paper, products, plastic, tin and other materials (a “Recycling Program”).  Upon
receipt of such notice, Tenant will comply with the Recycling Program at
Tenant’s sole cost and expense.

19.LEGAL REQUIREMENTS

19.1Legal Requirements

Tenant shall be responsible at its sole cost and expense for complying with (and
keeping the Premises in compliance with) all Legal Requirements which are
applicable to Tenant’s particular use or occupancy of, or Alterations made by or
on behalf of Tenant to, the Premises.  In addition, Tenant shall, at Tenant’s
sole expense, comply with any “tenant” obligations pursuant to any Parking and
Traffic Demand Management Plan now or hereafter applicable to the Property
(including without limitation any obligation to subsidize mass transit monthly
passes for employees and providing information to Landlord in connection with
any reporting requirements thereunder) and cooperate with Landlord in
encouraging employees to seek alternate modes of transportation.  Tenant shall
furnish all data and information to governmental authorities, with a copy to
Landlord, as required in accordance with Legal Requirements as they relate to
Tenant’s use or occupancy of the Premises or the Building.  If Tenant receives
notice of any violation of Legal Requirements applicable to the Premises or the
Building, it shall give prompt notice thereof to Landlord.  Nothing contained in
this Section 19.1 shall be construed to expand the uses permitted hereunder
beyond the Permitted Uses.  

38

--------------------------------------------------------------------------------

 

19.2Required Permits

Tenant shall, at Tenant’s sole cost and expense, apply for, seek and obtain all
necessary state and local licenses, permits and approvals needed for the
operation of Tenant’s business (collectively, the “Required Permits”), including
the Landlord Required License (as hereinafter defined).  Tenant shall thereafter
maintain all Required Permits.  Tenant, at Tenant’s expense, shall at all times
comply with the terms and conditions of each such Required Permit.  Tenant’s
foregoing obligations include, but are not limited to, obtaining, maintaining
and complying with any license required by Legal Requirements for the storage of
flammable materials.  Landlord shall reasonably cooperate with Tenant, at
Tenant’s sole cost and expense, in connection with its application for Required
Permits, which includes a right and obligation on the part of Landlord to attend
and participate in public hearings or meetings with Governmental Authorities
and/or abutting property owners and community groups, and, if necessary or
appropriate, to communicate with public officials, abutters and community
groups. Notwithstanding the foregoing, and to the extent any license from the
Cambridge License Commission (or the Cambridge Fire Department, as the case may
be) for the storage of flammable materials is required by Legal Requirements to
be obtained by Landlord (a “Landlord Required License”), and if Landlord does
not execute any application for the Landlord Required License that Tenant
prepares for Landlord (which Tenant shall be responsible for filing) on the City
of Cambridge’s required form and that provides for flammable materials that are
the same as the materials specified in Exhibit 13 attached hereto (as revised
from time to time pursuant to the terms of this Lease) and that are not in
excess of seven hundred ninety three (793) gallons in the aggregate, Landlord
agrees that in the event Landlord does not execute such application within
thirty (30) days after Landlord’s receipt of a written completed application
from Tenant (or receipt of a written notice from the Cambridge License
Commission or any other governmental authority having jurisdiction over the
Building, as the case may be), Tenant may apply for, obtain and maintain such
Landlord Required License on behalf of Landlord, and Landlord shall be
responsible for paying for any application or maintenance fees therefor. In the
event Tenant exercises its right to apply for, obtain and/or maintain such
Landlord Required License, and, if pursuant to Legal Requirements, Tenant is
required to be named as Landlord’s agent and attorney-in-fact in connection with
such application or maintenance of such Landlord Required License, then Landlord
shall either execute such documentation reasonably requested by Tenant to
appoint Tenant to act as Landlord’s agent and attorney-in-fact in connection
therewith or, Landlord, in its sole and absolute discretion, may elect to
undertake to obtain and maintain the Landlord Required License.  In the event
Landlord fails to reasonably cooperate with Tenant or to execute such
documentation reasonably requested by Tenant to appoint Tenant to act as
Landlord’s agent and attorney-in-fact, as required by this Section 19.2, to the
extent required by Legal Requirements, or, if Landlord opts not to execute such
documents, Landlord fails to undertake to obtain the Landlord Required License,
within thirty (30) days of Landlord’s receipt of written notice of such failure
from Tenant, and as a direct result of such failure Tenant is prevented or
prohibited from legally storing and/or using flammable and combustible materials
in the Premises, Tenant’s obligation to pay Rent shall abate for the period
commencing on the thirty-first (31st) day following Landlord’s receipt of such
written notice of Landlord’s failure and ending on the day that Landlord has
remedied such failure.  Within ten (10) business days of a request by Landlord,
which request shall be made not more than once during each period of twelve (12)
calendar months during the Term hereof unless otherwise requested by an
Mortgagee or unless Landlord reasonably suspects that Tenant has violated the
provisions of this Section 19.2, Tenant shall furnish Landlord with copies of
all Required Permits together with a certificate certifying that such permits
are all of the permits that Tenant has obtained with respect to the Premises. If
Landlord, in its reasonable discretion, determines that Tenant is not adequately
or diligently prosecuting the Landlord Required License, then Landlord, upon
prior notice to Tenant, may elect to undertake to obtain and maintain the
Landlord Required License at Tenant’s sole cost.

39

--------------------------------------------------------------------------------

 

On or prior to July 15, 2020 (the “Permit Drawings Submission Date”), Tenant
shall submit to Landlord a permit set of drawings that are the logical evolution
of the Design Development Drawings (as defined in the Work Letter) approved by
Landlord pursuant to the Work Letter, and on or prior to July 20, 2020 (the
“Landlord Required License Application Date”), Tenant, with a copy(ies) to
Landlord, shall apply for the Landlord Required License and a flammable storage
permit from the City of Cambridge Fire Department for Tenant’s flammable
materials to be used in the Premises (the “Flammable Storage Permit”).

As used in this Section 19.2, the term “Landlord Required License Issuance Date”
shall be the date that is six (6) months after the Commencement Date.

If on the Landlord Required License Issuance Date (i) the Landlord Required
License has not been issued for the Property, and (ii) Tenant has obtained a
certificate of occupancy (or its substantial equivalent) for the Permitted Use
of the Premises, then, provided that Tenant has timely submitted to Landlord the
permit set of drawings by the Permit Drawings Submission Date and Tenant has
timely submitted a completed application for the Landlord Required License and
the Flammable Storage Permit by the Landlord Required License Application Date
and Tenant is not in default under this Lease beyond any applicable notice or
cure period, the Rent Commencement Date shall be extended one (1) day for each
day that occurs after the Landlord Required License Issuance Date until the date
the Landlord Required License is issued (the “Landlord Required License
Extension Period”); provided, however, if Tenant fails to submit completed
applications for the Landlord Required License and the Flammable Storage Permit
to all required governmental authorities on or prior to the Landlord Required
License Application Date, then the Landlord Required License Extension Period
shall be reduced one (1) day for each day that occurs between the Landlord
Required License Application Date and the date Tenant submits such completed
applications for the Landlord Required License and the Flammable Storage Permit.
  Notwithstanding the immediately foregoing sentence, if Tenant occupies the
Premises before or after the Landlord Required License Issuance Date, and Tenant
has otherwise complied with the terms and provisions of this paragraph, there
shall be no delay in the Rent Commencement Date, however, if Tenant is using the
Premises solely for office use, the Base Rent payable under the Lease shall be
abated by fifty percent (50%) until such time as the Landlord Required License
is obtained.  

20.DEFAULT

20.1Events of Default

The occurrence of any one or more of the following events shall constitute an
“Event of Default” hereunder by Tenant:  

(a)If Tenant fails to make any payment of Rent or any other payment required
hereunder, as and when due, and such failure shall continue for a period of five
(5) business days after notice thereof from Landlord to Tenant; provided,
however, an Event of Default shall occur hereunder without any obligation of
Landlord to give any notice if (i) Tenant fails to make any payment within five
(5) business days after the due date therefor, and (ii) Landlord has given
Tenant written notice under this Section 20.1(a) on more than one (1) occasion
during the twelve (12) month interval preceding such failure by Tenant;

(b)If Tenant shall abandon the Premises (whether or not the keys shall have been
surrendered or the Rent shall have been paid);

40

--------------------------------------------------------------------------------

 

(c)If Tenant shall fail to execute and deliver to Landlord an estoppel
certificate pursuant to Article 16 above or a subordination and attornment
agreement pursuant to Article 22 below, within the timeframes set forth therein
and such failure continues for five (5) business days after notice thereof;

(d)If Tenant shall fail to maintain any insurance required hereunder;

(e)If Tenant shall fail to restore the Security Deposit to its original amount
or deliver a replacement Letter of Credit as required under Article 7 above;

(f)If Tenant causes or suffers any release of Hazardous Materials in, on or near
the Property and fails to comply with its obligations under Section 17.7 above
within the time periods set forth therein;

(g)If Tenant shall make a Transfer in violation of the provisions of Article 13
above, or if any event shall occur or any contingency shall arise whereby this
Lease, or the term and estate thereby created, would (by operation of law or
otherwise) devolve upon or pass to any person, firm or corporation other than
Tenant, except as expressly permitted under Article 13 hereof;

(h)If Tenant fails to comply with the provisions of Section 4.2 above, and such
failure shall continue for a period of seven (7) days after notice thereof from
Landlord to Tenant; provided, however, an Event of Default shall occur hereunder
without any obligation of Landlord to give any notice if (i) Tenant fails to
comply with the provisions Section 4.2 above, and (ii) Landlord has given Tenant
written notice under this Section 20.1(h) on more than one (1) occasion during
the twelve (12) month interval preceding such failure by Tenant;

(i)The failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified above, and such failure continues for more than thirty (30) days after
notice thereof from Landlord; provided, further, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently prosecute
such cure to completion, which completion shall occur not later than ninety (90)
days from the date of such notice from Landlord regardless of the reason for
lack of completion;

(j)Tenant shall be involved in financial difficulties as evidenced by an
admission in writing by Tenant of Tenant’s inability to pay its debts generally
as they become due, or by the making or offering to make a composition of its
debts with its creditors;

(k)Tenant shall make an assignment or trust mortgage, or other conveyance or
transfer of like nature, of all or a substantial part of its property for the
benefit of its creditors,

(l)an attachment on mesne process, on execution or otherwise, or other legal
process shall issue against Tenant or its property and a sale of any of its
assets shall be held thereunder;

(m)any judgment, attachment or the like in excess of $100,000 shall be entered,
recorded or filed against Tenant in any court, registry, etc. and Tenant shall
fail to pay such judgment within thirty (30) days after the judgment shall have
become final beyond appeal or to discharge or secure by surety bond such lien,
attachment, etc. within thirty (30) days of such entry, recording or filing, as
the case may be;

41

--------------------------------------------------------------------------------

 

(n)the leasehold hereby created shall be taken on execution or by other process
of law and shall not be revested in Tenant within thirty (30) days thereafter;

(o)a receiver, sequesterer, trustee or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or any part of Tenant’s
Property and such appointment shall not be vacated within thirty (30) days; or

(p)any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding.

Tenant shall reimburse Landlord, within thirty (30) days after demand, for up to
$2,500.00 of Landlord’s reasonable out-of-pocket costs and expenses (including
without limitation legal fees and costs) incurred in connection with the
preparation and delivery of each notice of default delivered pursuant to this
Section 20.1 (which notice of default may include such demand for payment).

20.2Remedies

Upon an Event of Default, Landlord may, by notice to Tenant, elect to terminate
this Lease; and thereupon (and without prejudice to any remedies which might
otherwise be available to Landlord, including without limitation, for arrears of
Rent or preceding breach of covenant or agreement and without prejudice to
Tenant’s liability for damages as hereinafter stated), upon the giving of such
notice, this Lease shall terminate as of the date specified therein as though
that were the Expiration Date.  Upon such termination, Landlord shall have the
right to utilize the Security Deposit or draw down the entire Letter of Credit,
as applicable, and apply the proceeds thereof to its damages hereunder.  Without
being taken or deemed to be guilty of any manner of trespass or conversion, and
without being liable to indictment, prosecution or damages therefor, Landlord
may, by lawful process, enter into and upon the Premises (or any part thereof in
the name of the whole); repossess the same, as of its former estate; and expel
Tenant and those claiming under Tenant.  The words “re-entry” and “re-enter” as
used in this Lease are not restricted to their technical legal meanings.

20.3Damages - Termination

(a)Upon the termination of this Lease under the provisions of this Article 20,
Tenant shall pay to Landlord Rent up to the time of such termination, shall
continue to be liable for any breach or default preceding such termination, and
in addition, shall pay to Landlord as damages, at the election of Landlord,
either:

(i)the amount (discounted to present value at the rate of five percent (5%) per
annum) by which, at the time of the termination of this Lease (or at any time
thereafter if Landlord shall have initially elected damages under Section
20.3(a)(ii) below), (x) the aggregate of Rent projected over the period
commencing with such termination and ending on the Expiration Date, exceeds (y)
the aggregate projected rental value of the Premises for such period, taking
into account a reasonable time period during which the Premises shall be
unoccupied, plus all Reletting Costs (hereinafter defined); or

42

--------------------------------------------------------------------------------

 

(ii)amounts equal to Rent which would have been payable by Tenant had this Lease
not been so terminated, payable upon the due dates therefor specified herein
following such termination and until the Expiration Date, provided, however, if
Landlord shall re-let the Premises during such period, that Landlord shall
credit Tenant with the net rents received by Landlord from such re-letting, such
net rents to be determined by first deducting from the gross rents as and when
received by Landlord from such re-letting the expenses incurred or paid by
Landlord in terminating this Lease, as well as the expenses of re-letting,
including altering and preparing the Premises for new tenants, brokers’
commissions, and all other similar and dissimilar expenses properly chargeable
against the Premises and the rental therefrom (collectively, “Reletting Costs”),
it being understood that any such re-letting may be for a period equal to or
shorter or longer than the remaining Term at Landlord’s sole and absolute
discretion without otherwise affecting this remedy; and provided, further, that
(x) in no event shall Tenant be entitled to receive any excess of such net rents
over the sums payable by Tenant to Landlord hereunder and (y) in no event shall
Tenant be entitled in any suit for the collection of damages pursuant to this
Section 20.3(a)(ii) to a credit in respect of any net rents from a re-letting
except to the extent that such net rents are actually received by Landlord prior
to the commencement of such suit.  If the Premises or any part thereof should be
re-let in combination with other space, then proper apportionment on a square
foot area basis shall be made of the rent received from such re-letting and of
the expenses of re-letting.

(b)In calculating the amount due under Section 20.3(a)(i), above, there shall be
included, in addition to the Base Rent, all other considerations agreed to be
paid or performed by Tenant, including without limitation the Operating Costs
and Taxes, on the assumption that all such amounts and considerations would have
increased at the rate of five percent (5%) per annum for the balance of the full
term hereby granted.

(c)Suit or suits for the recovery of such damages, or any installments thereof,
may be brought by Landlord from time to time at its election, and nothing
contained herein shall be deemed to require Landlord to postpone suit until the
date when the Term would have expired if it had not been terminated hereunder.

(d)Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any Event of Default hereunder.

(e)In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this Section
20.3, Landlord may, by written notice to Tenant, at any time after this Lease is
terminated under any of the provisions herein contained or is otherwise
terminated for breach of any obligation of Tenant and before such full recovery,
elect to recover, and Tenant shall thereupon pay, as liquidated damages, an
amount equal to the aggregate of (x) an amount equal to the lesser of (1) Rent
accrued under this Lease in the twelve (12) months immediately prior to such
termination, or (2) Rent payable during the remaining months of the Term if this
Lease had not been terminated, plus (y) the amount of Rent accrued and unpaid at
the time of termination, less (z) the amount of any recovery by Landlord under
the foregoing provisions of this Section 20.3 up to the time of payment of such
liquidated damages; Tenant hereby acknowledging that the damages which Landlord
may suffer as the result of the termination of this Lease as a result of an
Event of Default over cannot be determined as of the Execution Date.  The terms
and provisions of Section 20.3 shall survive the expiration or termination of
this Lease.  

43

--------------------------------------------------------------------------------

 

20.4Landlord’s Self-Help; Fees and Expenses

If a Tenant Event of Default shall occur with respect to the performance of any
covenant on Tenant’s part to be performed in this Lease contained, including the
obligation to maintain the Premises in the required condition pursuant to
Section 10.1 above, or if prior to the expiration of any applicable cure period
with respect to any non-monetary default of Tenant, Landlord reasonably
determines that any further delay in Tenant’s curing of the performance of any
such covenant is likely to cause further damage to the Premises, Landlord may,
upon reasonable advance notice, except that no notice shall be required in an
emergency, immediately, or at any time thereafter, perform the same for the
account of Tenant.  Tenant shall pay to Landlord upon demand therefor any
reasonable costs incurred by Landlord in connection therewith, together with
interest at the Default Rate until paid in full.  In addition, Tenant shall pay
all of Landlord’s reasonable costs and expenses, including without limitation
reasonable attorneys’ fees, incurred (i) in enforcing any obligation of Tenant
under this Lease or (ii) as a result of Landlord or any of the Landlord Parties
being made party to any litigation pending by or against any of the Tenant
Parties.

20.5Waiver of Redemption, Statutory Notice and Grace Periods

Tenant does hereby waive and surrender all rights and privileges which it might
have under or by reason of any present or future Legal Requirements to redeem
the Premises or to have a continuance of this Lease for the Term hereby demised
after being dispossessed or ejected therefrom by process of law or under the
terms of this Lease or after the termination of this Lease as herein
provided.  Except to the extent prohibited by Legal Requirements, any statutory
notice and grace periods provided to Tenant by law are hereby expressly waived
by Tenant.

20.6Landlord’s Remedies Not Exclusive

The specified remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any remedies or means of redress to which
Landlord may at any time be lawfully entitled, and Landlord may invoke any
remedy (including the remedy of specific performance) allowed at law or in
equity as if specific remedies were not herein provided for; Tenant hereby
acknowledging that the damages which Landlord may suffer as the result of the
termination of this Lease as a result of an Event of Default over cannot be
determined as of the Execution Date.

20.7No Waiver

Landlord’s failure to seek redress for violation, or to insist upon the strict
performance, of any covenant or condition of this Lease, or any of the Rules and
Regulations promulgated hereunder, shall not prevent a subsequent act, which
would have originally constituted a violation, from having all the force and
effect of an original violation.  The receipt by Landlord of Rent with knowledge
of the breach of any covenant of this Lease shall not be deemed a waiver of such
breach.  The failure of Landlord to enforce any of such Rules and Regulations
against Tenant shall not be deemed a waiver of any such Rules and
Regulations.  No provisions of this Lease shall be deemed to have been waived by
either party unless such waiver be in writing signed by such party against whom
a waiver is claimed.  No payment by Tenant or receipt by Landlord of a lesser
amount than the Rent herein stipulated shall be deemed to be other than on
account of the stipulated Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy in this Lease provided.

44

--------------------------------------------------------------------------------

 

20.8Restrictions on Tenant’s Rights

During the continuation of any Event of Default, (a) Landlord shall not be
obligated to provide Tenant with any notice pursuant to Sections 2.3 and 2.4
above; and (b) Tenant shall not have the right to make, nor to request
Landlord’s consent or approval with respect to, any Alterations.

20.9Landlord Default

Notwithstanding anything to the contrary contained in the Lease, Landlord shall
in no event be in default in the performance of any of Landlord’s obligations
under this Lease unless Landlord shall have failed to perform such obligations
within thirty (30) days (or such additional time as is reasonably required to
correct any such default, provided Landlord commences cure within 30 days and
diligently endeavors to correct such default) after written notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation (a “Landlord Default”).  Except as expressly set forth in this Lease,
Tenant shall not have the right to terminate or cancel this Lease or to withhold
Rent or to set-off or deduct any claim or damages against Rent as a result of
any default by Landlord or breach by Landlord of its covenants or any warranties
or promises hereunder.  In addition, Tenant shall not assert any right to deduct
the cost of repairs or any monetary claim against Landlord from Rent thereafter
due and payable under this Lease.  If Landlord commits a Landlord Default which
materially affects Tenant’s ability to conduct business in the Premises, Tenant,
in addition to any other rights and remedies available under the law, may,
without being obligated and without waiving the Landlord Default, cure the
Landlord Default (“Tenant Self-Help”), provided however, prior to exercising any
Tenant’s Self Help, Tenant shall provide Landlord with written notice thereof,
which notice shall be delivered in an envelope that conspicuously states the
following in bold caps: “TENANT NOTICE OF INTENTION TO EXERCISE SELF-HELP” and
which notice shall include an explicit statement that such notice is a notice
delivered pursuant to this Section 20.9 and Landlord's failure to perform the
specified obligation will trigger the provisions of this Section 20.9, and shall
specifically state that if Landlord fails to commence to cure such Landlord
Default within five (5) business days (the “Outside Cure Date”), Tenant intends
to exercises Tenant’s Self-Help. If Landlord fails to commence to cure such
Landlord Default by the Outside Cure Date, Tenant shall then be entitled to
exercise Tenant’s Self-Help. Landlord shall pay Tenant, within thirty (30) days
after written demand, all reasonable third-party out of pocket costs, expenses,
and disbursements incurred by Tenant in the exercise of Tenant’s Self Help
necessary to cure the Landlord Default, including all reasonable legal fees,
costs and expenses (including paralegal fees, expert fees, and other
professional fees and expenses). It is understood and agreed that Tenant’s
exercise of any right or remedy due to a Landlord Default shall not be deemed a
waiver of or to alter, affect, or prejudice any right or remedy which Tenant may
have under this Lease or by law or in equity. Neither the payment of Rent nor
any other acts or omissions of Tenant at any time after a Landlord Default,
shall operate as a waiver of any past or future violation, breach, or failure to
keep or perform any covenant, agreement, term, or condition hereof.

21.SURRENDER; ABANDONED PROPERTY; HOLD-OVER

21.1Surrender

(a)Upon the expiration or earlier termination of the Term, Tenant shall (i)
peaceably quit and surrender to Landlord the Premises broom clean, in good
order, repair and condition excepting only ordinary wear and tear and damage by
fire or other insured Casualty; (ii) remove all of Tenant’s Property (including
without limitation all cabling (unless Landlord and Tenant agree otherwise),
trade fixtures, furniture and equipment) and, to the extent specified by
Landlord at the time of consenting to the same, Alterations made by Tenant, and
(iii) repair any damages to the Premises or the Building caused by the
installation or removal of Tenant’s Property and/or such Alterations.  Tenant’s
obligations under this Section 21.1(a) shall survive the expiration or earlier
termination of this Lease.

45

--------------------------------------------------------------------------------

 

(b)No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord.  Unless
otherwise agreed by the parties in writing, no employee of Landlord or of
Landlord’s agents shall have any power to accept the keys of the Premises prior
to the expiration or earlier termination of this Lease.  The delivery of keys to
any employee of Landlord or of Landlord’s agents shall not operate as a
termination of this Lease or a surrender of the Premises.  

(c)Notwithstanding anything to the contrary contained herein, Tenant shall, at
its sole cost and expense, remove from the Premises, prior to the end of the
Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

(d)Tenant hereby assigns to Landlord any warranties in effect on the last day of
the Term with respect to any fixtures and Alterations remaining in the
Premises.  Tenant shall provide Landlord with copies of any such warranties
prior to the expiration of the Term (or, if the Lease is earlier terminated,
within five (5) days thereafter).

(e)At least sixty (60) days prior to Tenant’s surrender of possession of any
part of the Premises at the end of the Term (or such shorter time period is
necessitated by an early surrender in accordance with the express provisions of
this Lease), Tenant shall provide Landlord with a facility decommissioning and
Hazardous Materials closure plan for the Premises (“Decommissioning Plan”)
prepared by an independent third party Industrial Hygienist, CIH, which
Decommissioning Plan and Industrial Hygienist must be reasonably acceptable to
Landlord. The Decommissioning Plan shall comply with the American National
Standards Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA
Z9.11-2008) or any successor standards published by ANSI or any successor
organization (or, if ANSI and its successors no longer exist, a similar entity
publishing similar standards).  In addition, at least fourteen (14) days prior
to the expiration of the Term (or any such earlier surrender in accordance with
the express provisions of this Lease), Tenant shall (a) provide Landlord with
(i) a completed decommissioning report, reasonably acceptable to Landlord, from
the Industrial Hygienist evidencing compliance with the Decommissioning Plan,
and (ii) written evidence of all appropriate governmental releases obtained by
Tenant in accordance with Legal Requirements, including laws pertaining to the
surrender of the Premises, (b) place Laboratory Equipment Decontamination Forms
on all decommissioned equipment and (c) conduct a site inspection with
Landlord.  In addition, Tenant agrees to remain responsible after the surrender
of the Premises for the remediation of any recognized environmental conditions
set forth in the Decommissioning Plan and comply with any recommendations set
forth in the Decommissioning Plan.  Tenant’s obligations under this Section
21.1(e) shall survive the expiration or earlier termination of the Lease.

21.2Abandoned Property

After the expiration or earlier termination hereof, if Tenant fails to remove
any property from the Building or the Premises which Tenant is obligated by the
terms of this Lease to remove within five (5) business days after written notice
from Landlord, such property (the “Abandoned Property”) shall be conclusively
deemed to have been abandoned, and may either be retained by Landlord as its
property or sold or otherwise disposed of in such manner as Landlord may see
fit.  If any item of Abandoned Property shall be sold, Tenant hereby agrees that
Landlord may receive and retain the proceeds of such sale and apply the same, at
its option, to the expenses of the sale, the cost of moving and storage, any
damages to which Landlord may be entitled under Article 20 hereof or pursuant to
law, and to any arrears of Rent.

46

--------------------------------------------------------------------------------

 

21.3Holdover

If any of the Tenant Parties holds over after the end of the Term, Tenant shall
be deemed a tenant-at-sufferance subject to the provisions of this Lease;
provided that whether or not Landlord has previously accepted payments of Rent
from Tenant, (i) during the first sixty (60) days of any such holdover, Tenant
shall pay Base Rent at 150% of the highest rate of Base Rent payable during the
Term, (ii) after the first sixty (60) days of any such holdover, Tenant shall
pay Base Rent at 200% of the highest rate of Base Rent payable during the Term,
(iii) Tenant shall continue to pay to Landlord all additional rent, and (iv)
after the first thirty (30) days after any such holdover Tenant shall be liable
for all damages, including without limitation lost business and consequential
damages, incurred by Landlord as a result of such holding over. Tenant hereby
acknowledging that Landlord may need the Premises after the end of the Term for
other tenants and that the damages which Landlord may suffer as the result of
Tenant’s holding over cannot be determined as of the Execution Date.  Nothing
contained herein shall grant Tenant the right to holdover after the expiration
or earlier termination of the Term or affect Tenant’s status as a
tenant-at-sufferance during any holdover period.

22.MORTGAGEE RIGHTS

22.1Subordination

Tenant’s rights and interests under this Lease shall be (i) subject and
subordinate to any existing or future (a) ground lease (including without
limitation the Master Lease), (b) subleases or other instruments pursuant to any
sale and leaseback transaction of the Master Lease or the Property, and (c) any
mortgages, deeds of trust, overleases, or similar instruments covering the
Premises, the Building and/or the Land and to all advances, modifications,
renewals, replacements, and extensions thereof (each of the foregoing, a
“Mortgage”), or (ii) if any Mortgagee elects, prior to the lien of any present
or future Mortgage.  Tenant further shall attorn to and recognize any successor
landlord, whether through foreclosure or otherwise, as if the successor landlord
were the originally named landlord.  The provisions of this Section 22.1 shall
be self-operative and no further instrument shall be required to effect such
subordination or attornment (“SNDA”); however, Tenant agrees to execute,
acknowledge and deliver such instruments, confirming such subordination and
attornment in a commercially reasonable form of SNDA within ten (10) days of
request therefor.  Landlord hereby agrees to use commercially reasonable efforts
to obtain an SNDA from any ground lessor, sublessor, or Mortgagee upon request
from Tenant.  With respect to the Master Lease, Tenant and Landlord shall
execute and deliver to the other, simultaneously with its execution and delivery
of this Lease, the Subordination, Non-Disturbance and Attornment Agreement (the
“Master Lease SNDA”), executed by the Master Lessor (as defined in the Master
Lease SNDA) in the form attached hereto as Exhibit 15. Landlord may record the
Master Lease SNDA in the Registry at its sole cost and expense.  

22.2Mortgagee Notices

Tenant shall give each Mortgagee, at the address provided to Tenant, the same
notices given to Landlord concurrently with the notice to Landlord, and each
Mortgagee shall have a reasonable opportunity to cure a Landlord default after
the expiration of Landlord’s applicable notice and/or cure periods if Landlord
fails to do so, and Mortgagee’s curing of any of Landlord’s default shall be
treated as performance by Landlord.

47

--------------------------------------------------------------------------------

 

22.3Mortgagee Liability

Tenant acknowledges and agrees that if any Mortgage shall be foreclosed, (a) the
liability of the Mortgagee and its successors and assigns shall exist only so
long as such Mortgagee or purchaser is the owner of the Premises, and such
liability shall not continue or survive after further transfer of ownership; and
(b) such Mortgagee and its successors or assigns shall not be (i) liable for any
act or omission of any prior lessor under this Lease; (ii) liable for the
performance of Landlord’s covenants pursuant to the provisions of this Lease
which arise and accrue prior to such entity succeeding to the interest of
Landlord under this Lease or acquiring such right to possession; (iii) subject
to any offsets or defense which Tenant may have at any time against Landlord;
(iv) bound by any Rent or other amounts which Tenant may have paid previously
for more than one (1) month; or (v) liable for the performance of any covenant
of Landlord under this Lease which is capable of performance only by the
original Landlord.

23.QUIET ENJOYMENT.

Landlord covenants that so long as Tenant keeps and performs each and every
covenant, agreement, term, provision and condition herein contained on the part
and on behalf of Tenant to be kept and performed, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term from and against the
claims of all persons lawfully claiming by, through or under Landlord subject,
nevertheless, to the covenants, agreements, terms, provisions and conditions of
this Lease, any matters of record or of which Tenant has knowledge and to any
Mortgage to which this Lease is subject and subordinate, as hereinabove set
forth.

24.NOTICES.

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by hand or by nationally
recognized overnight courier or refused, as the case may be (in either case with
evidence of delivery or refusal thereof) and addressed as follows:  

If to Landlord:

MIT 281-295 Albany Street Leasehold LLC
c/o MIT Cambridge Real Estate LLC
One Broadway, Suite 09-200
Cambridge, MA 02142
Attention:  President

With copies to:

MIT Investment Management Company
One Broadway, Suite 09-200
Cambridge, MA 02142  
Attention:  Director of Real Estate Legal Services

and:

Jones Lang LaSalle Americas, Inc.
One Broadway, 6th Floor
Cambridge, MA 02142
Attention: Group Manager

With a copy by email to:

RELegal@mitimco.mit.edu

48

--------------------------------------------------------------------------------

 

If to Tenant:

40 Erie Street

Cambridge, MA 02139

Attention:  Chief Financial Officer

Email:  Glenn.Goddard@intelliatx.com

 

 

With copies to:

Intellia Therapeutics, Inc.

40 Erie Street

Cambridge, MA 02139

Attention:  Office of General Counsel

Email:  ntlanotice@intelliatx.com

 

and

 

Pierce Atwood LLP

100 Summer Street

Boston, MA 02110

Attention:  Christopher J. Dole, Esq.

Email:  cdole@pierceatwood.com

 

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered by facsimile or electronic mail to the Director of Facilities
(or functional equivalent thereof) of the Tenant (whose name and contact
information Tenant shall provide upon request) without copies as specified
above.  Either party may at any time change the address or specify an additional
address for such Notices by delivering or mailing, as aforesaid, to the other
party a notice stating the change and setting forth the changed or additional
address, provided such changed or additional address is within the United States
and is not a post office box.  Notices shall be effective upon the date of
receipt or refusal thereof.  Any notice given by an attorney on behalf of
Landlord shall be considered as given by Landlord and shall be fully effective.
Any notice given by an attorney on behalf of Tenant shall be considered as given
by Tenant and shall be fully effective.

25.MISCELLANEOUS

25.1Separability

If any provision of this Lease or portion of such provision or the application
thereof to any person or circumstance is for any reason held invalid or
unenforceable, the remainder of this Lease (or the remainder of such provision)
and the application thereof to other persons or circumstances shall not be
affected thereby.

25.2Captions; Interpretation

The captions are inserted only as a matter of convenience and for reference, and
in no way define, limit or describe the scope of this Lease nor the intent of
any provisions thereof. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  Unless expressly stated
otherwise, the use of the word “including” in this Lease shall be deemed to mean
“including without limitation” in each instance.

49

--------------------------------------------------------------------------------

 

25.3Broker

Tenant and Landlord each warrants and represents that it has dealt with no
broker in connection with the consummation of this Lease other than Newmark
Knight Frank and Jones Lang LaSalle (collectively, “Broker”). Tenant and
Landlord each agrees to defend, indemnify and save the other harmless from and
against any Claims arising in breach of its representation and warranty set
forth in the immediately preceding sentence.  Landlord shall be solely
responsible for the payment of any brokerage commissions to Broker in connection
with this Lease pursuant to separate broker agreements.

25.4Entire Agreement

This Lease, Lease Summary Sheet and Exhibits 1-15 attached hereto and
incorporated herein contain the entire and only agreement between the parties
and any and all statements and representations, written and oral, including
previous correspondence and agreements between the parties hereto, are merged
herein.  Tenant acknowledges that all representations and statements upon which
it relied in executing this Lease are contained herein and that Tenant in no way
relied upon any other statements or representations, written or oral. This Lease
may not be modified orally or in any manner other than by written agreement
signed by the parties hereto, provided that no amendment or modification may be
effected by text message, electronic mail or similar communication.

25.5Governing Law; Personal Jurisdiction

This Lease is made pursuant to, and shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts and any
applicable local municipal rules, regulations, by-laws, ordinances and the like.
Any litigation relating to this Lease shall be brought in the state or federal
courts in the Commonwealth of Massachusetts, and each party consents to personal
jurisdiction in such courts. 

25.6Representations

(a)Tenant hereby guarantees, warrants and represents to Landlord that (i) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation, (ii)
Tenant has and is duly qualified to do business in the state in which the
Property is located, (iii) Tenant has full corporate, partnership, trust,
limited liability company or other appropriate power and authority to enter into
this Lease and to perform all of Tenant’s obligations hereunder, (iv) each
person (and all of the persons if more than one signs) signing this Lease on
behalf of Tenant is duly and validly authorized to do so;  and (v) neither the
execution, delivery or performance of this Lease, nor the consummation of the
transactions contemplated hereby, will violate or conflict with any provision of
documents or instruments under which Tenant is constituted or to which Tenant is
a party.  

(b)Landlord hereby guarantees, warrants and represents to Tenant that (i)
Landlord is duly incorporated or otherwise established or formed and validly
existing under the laws of the Commonwealth of Massachusetts, (ii) Landlord has
full corporate, partnership, trust, limited liability company or other
appropriate power and authority to enter into this Lease and to perform all of
Landlord’s obligations hereunder, (iii) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Landlord is duly and
validly authorized to do so; and (iv) Landlord is the holder of the leasehold
interest in the Premises pursuant to that certain Amended and Restated Master
Lease Agreement dated January 1, 2015  by and between MIT 281-295 Albany Street
LLC, a Massachusetts limited liability company (the “Master Lessor”), as
landlord, and Landlord, as tenant (the “Master Lease”), the Master Lease is in
full force and effect and, to Tenant’s knowledge, no default of Landlord or
Master Lessor presently exists.

50

--------------------------------------------------------------------------------

 

25.7Expenses Incurred by Landlord Upon Tenant Requests

Tenant shall, upon demand, reimburse Landlord for all reasonable expenses,
including, without limitation, legal fees, incurred by Landlord in connection
with all requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed Alterations to be made by Tenant to
the Premises or in connection with requests by Tenant for Landlord’s consent to
make a Transfer.  Such costs shall be deemed to be additional rent under this
Lease.

25.8Survival

Without limiting any other obligation of Tenant which may survive the expiration
or prior termination of the Term, all obligations on the part of Tenant to
indemnify, defend, or hold Landlord harmless, as set forth in this Lease
(including without limitation Section 14.2) shall survive the expiration or
prior termination of the Term.

25.9Limitation of Liability

Tenant shall neither assert nor seek to enforce any claim against Landlord or
any of the Landlord Parties, or the assets of any of the Landlord Parties, for
breach of this Lease or otherwise, other than against Landlord’s interest in the
Property, and Tenant agrees to look solely to such interest for the satisfaction
of any liability of Landlord under this Lease.  This Section 25.9 shall not
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord.  Landlord and Tenant specifically agree that in no event shall
any officer, director, manager, member, trustee, employee or representative of
Landlord or any of the other Landlord Parties ever be personally liable for any
obligation under this Lease, nor shall Landlord or any of the other Landlord
Parties be liable for consequential, incidental or punitive damages or for lost
profits whatsoever in connection with this Lease.

25.10Binding Effect

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 13 hereof
shall operate to vest any rights in any successor or assignee of Tenant. A
facsimile, PDF or other electronic signature on this Lease shall be equivalent
to, and have the same force and effect as, an original signature.   

25.11Landlord Obligations upon Transfer

Upon any sale, transfer or other disposition of the Building, Landlord shall be
entirely freed and relieved from the performance and observance accruing
thereafter of all covenants and obligations hereunder on the part of Landlord to
be performed and observed, it being understood and agreed in such event (and it
shall be deemed and construed as a covenant running with the land) that the
person succeeding to Landlord’s ownership of said reversionary interest shall
thereupon and thereafter assume, and perform and observe, any and all of such
covenants and obligations of Landlord, except as otherwise agreed in writing.

51

--------------------------------------------------------------------------------

 

25.12Grants of Interest

Tenant shall not grant any security interest whatsoever in (a) any fixtures
within the Premises or (b) any item paid in whole or in part with the TI
Allowance without the consent of Landlord.  Tenant shall notify Landlord within
ten (10) business days after the filing of any UCC statement relating to
Tenant’s Property.

25.13No Air Rights

No rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease. If at any
time any windows of the Premises are temporarily darkened or the light therefrom
is obstructed by reason of any repairs, improvements, maintenance or cleaning in
or about the Property, the same shall be without liability to Landlord and
without any reduction or diminution of Tenant’s obligations under this Lease.

25.14Counterparts

This Lease may be executed in two or more counterparts, and by each or either of
the parties in separate counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

25.15Financial Information

Tenant shall deliver to Landlord, within thirty (30) days of Landlord’s request
therefor, Tenant’s most recently completed balance sheet and related statements
of income, shareholder’s equity and cash flows statements (audited if available)
reviewed by an independent certified public accountant and certified by an
officer of Tenant as being true and correct in all material respects.  Any such
financial information may be relied upon by any actual or potential lessor,
purchaser, or mortgagee of the Property or any portion thereof. Tenant’s fiscal
year is January 1 through December 31. Tenant may change its fiscal year upon
written notice to Landlord.

25.16Measurements

Within sixty (60) days following the date Landlord’s Base Building Work is
Substantially Completed, Landlord, at Landlord’s sole costs and expense, shall
cause the Premises to be measured by an architect selected by Landlord in
accordance with the then-current Standard Method of Measurement for Combination
Laboratory and Office Buildings (ANSI/BOMA) (or if such standard is not in use
or no longer in use, using an industry-standard method of measurement reasonably
selected by Landlord).  Upon Landlord’s receipt of such measurement (which
measurement shall include reasonable details of the methodology used by the
architect performing such measurement), Landlord shall provide same to Tenant
for review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  Within ten (10) business days of Tenant’s receipt of
such measurement (including applicable details of measurement as required
above), Tenant shall notify Landlord of any discrepancy or objection.  After
receipt of any such notice of discrepancy or objection, Landlord shall
reasonably cooperate with Tenant to resolve any such discrepancies or
objections.  Upon final approval of such measurement by both parties, Landlord
and Tenant shall make appropriate adjustments to Base Rent, the TI Allowance and
any other provisions of this Lease which are based on the rentable square
footage of the Premises.  Such adjustments shall be reflected in an agreement
prepared by Landlord confirming such measurements and adjustments to be executed
by Landlord and Tenant within ten (10) business days after the final
determination of such measurement. In the event either party has paid any amount
based on the original rentable square footage of the Premises (39,000 rsf) prior
to such measurement, the parties shall

52

--------------------------------------------------------------------------------

 

retroactively adjust the amounts due to the Commencement Date and parties shall
pay or be credited with such payment as applicable.  Tenant shall pay all Rent
when due based on the Base Rent and additional rent provided for in this Lease
with the Premises consisting of 39,000 rentable square feet until Landlord and
Tenant have executed such measurement agreement or Tenant is deemed to have
approved such final measurement.  Tenant’s failure to execute and return any
such agreement proposed by Landlord, or to provide written objection to the
measurement or the statements and/or methodology contained therein, or a draft
of such agreement proposed by Landlord, within ten (10) business days after the
date of Tenant’s receipt thereof, shall be deemed an approval by Tenant of
Landlord’s determination of such measurements and adjustments as set forth
therein. Additionally, Landlord and Tenant hereby acknowledge Landlord is
currently seeking permits and approvals from the City of Cambridge for
Landlord’s Base Building Work, and as a result, the Building dimensions and
floor area may change to comply with the Legal Requirements or other
requirements of city officials.  If any such changes are implemented or
required, Landlord shall have the right to modify Exhibit 2 and the demising
boundaries of the Premises, and shall substitute a new Exhibit 2 in place of the
Exhibit 2 currently attached hereto.  To the extent any such changes modify the
rentable square feet of the Premises, Landlord shall make appropriate
adjustments to the Base Rent, the TI Allowance and such other provisions of this
Lease which are based on the rentable square footage of the Premises.

25.17OFAC

Tenant warrants and represents as of the date hereof and throughout the Term
that it is not owned or controlled, directly or indirectly, by any person or
government from countries or other areas that are subject to economic, trade,
sectoral, or transactional sanctions imposed by the United States Government,
and that neither Tenant nor any of its owners, directors, officers, affiliates,
or group companies appears on any lists of known or suspected terrorists,
terrorist organizations or other prohibited persons made publicly available or
published by any agency of the government of the United States or any other
jurisdiction in which Tenant is doing business, including but not limited to the
List of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury. Tenant
shall notify Landlord immediately if these circumstances change.  

25.18Confidentiality

Tenant acknowledges and agrees that the terms of this Lease are
confidential.  Disclosure of the terms hereof could adversely affect the ability
of Landlord or Landlord’s affiliates to negotiate other leases for real property
in the Cambridge, Massachusetts area and may impair Landlord’s relationship with
other tenants of the Building.  Tenant agrees that it and its partners,
officers, directors, employees, brokers, and attorneys, if any, shall not
disclose the terms and conditions of this Lease to any other person or entity,
including any media (including social media) or news outlets, without the prior
written consent of Landlord, which may be given or withheld by Landlord, in
Landlord’s sole discretion, except as required for financial disclosures or
securities filings, as required by the order of any court or public body with
authority over Tenant, or in connection with any litigation between Landlord and
Tenant with respect to this Lease.  It is understood and agreed that damages
alone would be an inadequate remedy for the breach of this provision by Tenant,
and Landlord shall also have the right to seek specific performance of this
provision and to seek injunctive relief to prevent its breach or continued
breach.

53

--------------------------------------------------------------------------------

 

25.19Security

Tenant acknowledges that security devices and services, if any, while intended
to deter crime, may not in given instances prevent theft or other criminal acts.
Landlord shall not be liable for injuries or losses caused by criminal acts of
third parties, and Tenant assumes the risk that any security device or service
may malfunction or otherwise be circumvented by a criminal. If Tenant desires
protection against such criminal acts, then Tenant shall, at Tenant’s sole cost
and expense, obtain appropriate insurance coverage.  Tenant’s security programs
and equipment for the Premises shall be coordinated with Landlord and subject to
Landlord’s reasonable approval.

25.20Time

Time is of the essence as to the performance of Tenant’s obligations under this
Lease. Except as expressly set forth herein, any time period which ends on a
non-business day shall be extended to the first subsequent business day.

25.21WAIVER OF JURY TRIAL

TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER IN CONTRACT, TORT, OR OTHERWISE,
BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT,
DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED HERETO.

25.22Bankruptcy

In the event a debtor, trustee or debtor in possession under the Bankruptcy
Code, or another person with similar rights, duties and powers under any other
Legal Requirements, proposes to cure any Tenant default under this Lease or to
assume or assign Tenant’s interest under this Lease, and is obliged to provide
adequate assurance to Landlord that (a) a default shall be cured, (b) Landlord
shall be compensated for its damages arising from any breach of this Lease, and
(c) future performance of Tenant’s obligations under this Lease shall occur,
then such adequate assurances shall include any or all of the following, as
designated by Landlord in its sole and absolute discretion: (i) those acts
specified in the Bankruptcy Code or other Legal Requirements as included within
the meaning of “adequate assurance,” even of this Lease does not concern a
shopping center or other facility described in such Legal Requirements; (ii) a
prompt cash payment to compensate Landlord for any monetary defaults or actual
damages arising directly from a breach of this Lease; (iii) a cash deposit in an
amount at least equal to the then-current amount of the Letter of Credit; or
(iv) the assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

25.23Not Binding Until Executed

This Lease shall have no binding force or effect, shall not constitute an offer
or an option for the leasing of the Premises, nor confer any right or impose any
obligations upon either party until execution and delivery of this Lease by both
parties.

[SIGNATURES ON FOLLOWING PAGE]

 

54

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as of the
Execution Date.

 

281-295 ALBANY STREET LEASEHOLD LLC, a

 

Massachusetts limited liability company

 

 

 

LANDLORD:

By:

MIT CAMBRIDGE REAL ESTATE LLC, its manager

 

 

 

 

 

 

 

By:

/s/ Seth D. Alexander

 

Name:

Seth D. Alexander

 

Title:

President, and not individually

 

 

 

 

 

 

TENANT:

Intellia Therapeutics, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Glenn Goddard

 

Name:

Glenn Goddard

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 